Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 1 of
                                      129




                   EXHIBIT 11
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 2 of
                               CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 3 of
                               CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 4 of
                               CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 5 of
                               CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 6 of
                               CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 7 of
                               CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 8 of
                               CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 9 of
                               CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 10 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 11 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 12 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 13 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 14 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 15 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 16 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 17 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 18 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 19 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 20 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 21 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 22 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 23 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 24 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 25 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 26 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 27 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 28 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 29 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 30 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 31 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 32 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 33 of
                                CONFIDENTIAL
                                      129




                                 REPORT
                                       of
                   NORWITCH DOCUMENT
                      LABO   TORY

              QUESTION                                 MENT
            SUPPLEMEN                                  INATION



    Iru                                                              tate of
              a
                         person               entative o
                         man,                  INFO
                                               LLC,




                  Case   No.:   USDC 18-cv-80176(BB/BR)
                          NDL File Number: 191205
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 34 of
                                CONFIDENTIAL
                                      129



        Ira KleimaR,       as personal representative of the estate of David
          Kleimano and         W&K INFO DBFENSE RESEARCH,LLC.
                           .v.
                                          Craig Wright



                                      Table of Contents


   Report of Supplemental Examination
          Evidence Submission                                                    I
          Examination Requested / Examination Protocols                          J
          Findings and Opiniotrs . . ,                                           4
          Display& ExhibitConventions . . . . . . . .                            5
          Comparison Chart - Wright                                              6
          Comparison Chart - Nguyen                                              7
          Evidence Disposition                                                   8


   Qubstioned Document(s)
          Deed of Loan . . .
          Deed .
          Consent to Act . .

   Standard Document(s)
          Executed as a Deed documents                                      20-2 I
          Signed as a Deed documeht                                            22
          Application for Shares                                               23
          Consent Orders Acceptance                                            24
          Limited Power of Attorney                                            .2s
          Share Certificate                                               ....26
   Curriculum Vitae, F. Harley Norwitch                               Appendix A
   NDL Compensation                                                   Appendix B
   Court Testimony                                                    Appendix C
   Deposition Testimony . .                                         ...AppendixD
   ErrataA.{otes.....                                                  Appendix E
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 35 of
                                CONFIDENTIAL
                                      129

                                                       -J\b/
                               JVo,t      wttp fr.   b   o aurn'znt   /   oG o z otozy
                                                     WEST PALM BEACH

                                              I7026 HAMLIN BOULEVARD
                                            LOXAHATCHEE, FLORIDA 33470

  F. HARLEY NORWITCH                           TELEPHONE (56r) 333-7804                  www.Questioned Docu ments.com
                                                FACSIMTLE (561) 79s-3692                  FrankNorwitch@bell6outh.net



   March 21,2020


   Mr. Zelman Kass
   Rivero Mestre, LLP
   2525 Ponce de Leon Boulevard
   Suite 1000
   Miami, Florida 33134



   Re: Ira Kleiman,    as personal representative of the estate of             David Kleiman, and W&K INFO
           DEFENSE RESEARCH, LLC. v. Craig Wright
           Case No.: USDC 18-cv-80176(BB/BR)
           Our File No.: 191205



                         REPORT OF SUPPLEMENTAL EXAMINATION

    Evidence Submission

    On Monday, March g,2020,Mt. ZelmanKass submitted the following evidence for examination
    (Via PDF):

    Item   B             - One machine copy of a Deed of Loan, undated. This document bears a
                           questioned Craig Wright Signature and a questioned Uyen Nguyen
                             signature.

    Item   C             -   One machine copy of a 7-PageDeed, dated October 23,2012. Each page
                             of this document bears a questioned Craig Wright Signature and a
                             questioned Uyen Nguyen signature.

    Item   D             -   One machine copy of a Consent to Act, undated. This docurnent bears a
                             questioned craig wright signature and a questioned uyen Nguyen
                             signature.
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 36 of
                                CONFIDENTIAL
                                      129



   On March      ll   ,2020,Mr . ZelmanKass submitted the following evidence for examination (Via PDF):

   Item   o(1-3)
                                  ffi:*Tffffi:: S::3,$:i;'f3::Ji#'Ji,'ff1:?:i::';:1il*::'
          O(l-2)              - Two Executed    as a Deed documents, both dated September       15,2013.

          o(3)                - One Signed as a Deed document,    undated.



   On March 16,2,020,Mr. Zelman Kass submitted the following evidence for examination (Via PDF):

   Item   P(1-4)              -   Machine copies of four (4) documents bearing the represented standard
                                  (known) signatures of Uyen Nguyen, described in more detail as follows:

          P(1)                - One Application for Shares,   dated August   8,2013.

          P(2)                    One Consent Orders Acceptance, dated September       t,Znn.
          P(3)                    One Limited Power              dated April 17, 2016.
                                                       Attorney, dat.
                                                wer of AttorneY,

          P(4)                    One Share Certificate, dated August 26,201g.




                                                        -2-
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 37 of
                                CONFIDENTIAL
                                      129



   Examination Requested

   To ascertain, if possible, the authenticity of the questioned signatures on the documents in Items B,
   C, and D by comparison with the represented standard (known) signatures of Craig Wright and
   Uyen Nguyen as they appear on the documents in Item O(1-3) and P(l-4).




   Forensic Document Examination Protocol

   Norwitch Document Laboratory conducts forensic document examinations and comparisons using
   widely accepted protocols and instrumentation employed at federal, state, and local government
   forensic document examination facilities of the United States. F. Harley Norwitch has trained at
   these facilities, to include The Federal Bureau of Investigation, the United States Secret Service, the
   United States Postal Service, the Florida Department of Law Enforcement and the Miami-Dade
   County Crime Laboratory.

   These protocols include, but are not limited to: opinions and reporting procedures, submission and
   return of evidence (to include chain of custody), evaluation of original and non-original evidence for
   sufficiency, determination of/between original and non-original evidence, and evaluation of
   documents for evidence of alterations, obliterations and machine copy manipulation (generically
   referred to as "cut and paste").

   Handwriting and signatures examination and comparison procedures consist of examination of
   standard (known) material for consistency and normal variation, and then a side by side comparison
   of individual writing movements and inherent characteristics found in the questioned material with
   comparable writing movements found in the standard material, such as, but not limited to: form,
   heiglt ratios, slant, proportions, skill level, movement, speed, pressure, and line quality, where
   possible andl or necessary.

   Examination, comparisons, and archival procedures may employ, but are not limited to, stereo
   microscopy, video-spectral comparison and electro-static instrumentation, transparency comparison,
   computer scanning, and photo microscopy (photomicrographs).



                                                    -3-
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 38 of
                                CONFIDENTIAL
                                      129



   Findings. Opinions

   An examination and comparison of the questioned and standard (known) signatures, as described
   previously was accomplished.

   I    The original documents represented by the machine copies in Items B, C, and D are reportedly
        unavailable. The machine copy quality of these submitted documents is adequate to allow for
        viable and definitive examinations. Further, a preliminary examination of these machine copies
        does not reflect indicia of machine copy or computer/scanner manipulation. These documents
        are considered true and accurate reproductions of the original documents.

   2    A preliminary review of the submitted known signatures of Wright and Nguyen confirms that
        all ofthese signatures are consistent with one individual, respectively. Both writers' signatures
        are symbolic (individualized to the point of not containing readily recognized letters), are
        complex, and are written rapidly.

   J   With respect to the questioned Craig Wright signatures, although bearing some pictorial
       resemblance to the standard Wright signatures, the questioned signatures do not compare
       favorably with the individual characteristics present in the standard signatures and, in fact,
       displays significant and fundamental departures from the genuine signatures. These
        dissimilarities are beyond the range of normal variation found within the standard signatures
        and are indicative and consistent with simulation.

       In view of the above findings, it is the opinion of this examiner that the questioned Craig
       Wright signatures on the documents in Items B, C, and D are simulations and, as such, are not
       genuine.

   4   Withrespectto the questionedUyenNguyen signatures, these signatures fitcomfortablywithin
       the parameters of individual variation displayed in the standard material and display the same
       significant individual characteristics present in those signatures. These individual
       characteristics, in combination, are sufficiently distinctive to conclude that the questioned
       signatures were written by the person who wrote the specimen Nguyen signatures.

       In view of the above findings, it is the opinion of this examiner that the questioned Uyen
       Nguyen signatures on the documents in Items B, C, and D were written by Uyen Nguyen.




                                                   -4-
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 39 of
                                CONFIDENTIAL
                                      129



   Disnlav & Exhibit Conventions


   Comparison Chart

   Comparison charts have been included in this report for the convenience of the reader and may be
   used at trial. The material on these charts may have been enlarged or reduced as necessary to
   accommodate space requirements. These size changes, if present, were not considered in aniving
   at any expressed opinions, and should not, nor are they intended to, influence the reader. The
   included charts were not a part of the examination process, but were produced at the conclusion of
   the examination.

   Exhibits

   Similarly, photocopies of the submitted evidence have also been included in this report. These
   copies have been reduced in size to accornmodate the report format. These photocopies have been
   included solely for identification of, and easy reference too the submitted evidence.




                                                   5
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 40 of
                                CONFIDENTIAL
                                      129



                                      Wright




                                                            T



                               &




                                                I
                      u




                                        -6-               4(o * w rc n .E o c u a u N rZt s o RA ro RY, I N c
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 41 of
                                CONFIDENTIAL
                                      129

          SAMPLE OUESTIONED
                                      Nguyen




           SAMPTE STANDARD                       S




                                        -7   -           4/onmrc, .bocuu nxrZsoRAroRY, I Nc
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 42 of
                                CONFIDENTIAL
                                      129



   Evidence Disposition

   All   evidence submitted for examination and used in the preparation of this report is returned by
   'enclosure with this   report.   :




   Respectfu   lly Submitted,




   F. Harley Norwitch
   Forensic Document Examiner

   FHN:hp
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 43 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 44 of
                                         CONFIDENTIAL
                                                   129 on FLSD Docket 051I4120L8 Page 2 of 10
             Case 9:18-cv-8Ol-76-BB Document 24-15 Entered




                                         DEED OF LOAN




                                                                             PARTIES


                                                 Declgn by Human Ltd (08248088) UK
                                                                           (Mortgages)


                                                                                  AilD


                                               Cralg Wrlght R&D (ABN 97 481 148 38.f)
                                                                           (Mofigagor)


                                                                                  AND


                                                           llonrrlue Scycholhc Tnnt
                                                                           (Guarantor)




                                          '6-"-;
                                                          U'42-
                                                                             CmHaf
                                                                   Not to bB disclosed,




                                  W T.q..f.'


                                                                                          0
                                                                                              k




                                           Item B
                                                                                                  -10-
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 45 of
                                         CONFIDENTIAL
            case 9:l.B-cv-80176-BB Document         129 on FLSD Docket O5l]4l20t9 Page 3 of 10
                                            24-1"5 Entered




                    THIS DEED dat6d 23 dey of October 2012

                    BETWEEN:
                                      Uyen Nguyen of Design by Human Ltd (08248988) UK
                                                                                                    (MoilgagEe)
                    And
                                      Craig Steven Wright of ,Craig Wright R&D (ABN S7 481 146 3-84)
                                                                                                     (tttodgsgot)
                    And
                                      Panopilsypt Pty L$'fur Denaliuz Seychelles lnbrnational Trust
                                                                                               (Guaranbr)

                    RECITALS
                    A.    The mortgageo has, at ths rEquo8t of the guarantor, if appllcablo' agr€ed to
                          lond monay      (h the fom of SlEoin) to ths morfagor h          accotdanco tdlh ald
                          subj€ct to the terms of thls deed.
                    B.    Ths guaranbr. if any. and      tle     modgpgot ad(nowlcdgc fnet the mdley reHled
                          to in this deed hag been recelved by the mortgagor.
                    C.    lt is nobd illat Ole Morlgageo hoHs a sum of Bibdn (in u€llot8 nobd                     in

                          appendix A) for a trust that wlshes to extend the uptake and value of Bitcoin
                          globally.


                    OPERATIVE PART
                    '1. Lou
                          (a)   The morlgagoe has at the request of the guarantol, agreed to lend to the
                                mortsOgor the pdnclpal      lum lhown ln iho fitll cdlcdulo on lh€ drrwdotrn
                                date shown ln the flret scheddle.

                          O)    Ttre moQagoe may at the           tqucst ol lht moftagol    lond turhsr    amowb
                                of money to the mortgagor and all such amounts ahall be deemed to be
                                mon6l, lent W tho morEag€o to tho moruagor puEuefit
                                provided always that the morEegee shall not
                                lend    su$ furlher   money to lhe


                    2.    lnterelt
                          The mortgagor covsnante with the                                   mortgagee interest

                          in   rct@of      lho           srlln                             with th€ provisions of
                          the second                                               thonaln set forlh and to duly




                                                        w t nffq                                          Pege I of7




                                                                                                                       <-l
                                                                                                                         4




                                                                 Item C(1)
                                                                                                                             -11-
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020                      Page 46 of
                                       CONFIDENTIAL
            Case 9:18-cv-80176-BB Document       129 on FLSD Docket 0511"412018
                                           24-15 Entered                        Page 4 of L0




                            and punctually obs€rve and perfurm evary other obligation conbined in the
                            seoond schedule.


                      3.    R.Fyilt.ni
                            (a)   Th€ mortgegor covenantg wlth the mortgageo to repay the principal sum
                                  or so mudt ttroreof at,h ttnn unpelrl b the morbagee on the due dab
                                  shown in tha first schduul€'
                            (b)   ThB mortagpr ftntrer covenanb with the moru$e€ that the mon€y
                                  owing will be repaid upon writtsn domand being made by tho mortgagee
                                  at any iime after tho happonlng of any of the follouvlng ovants:
                                  (i)   Dehult b€ing made by the mortgagor in tho due or punctual payment
                                          to the mortgagee of any money which compris€s part of the monoy
                                          owing;
                                  (il)    The fallure of the mortgagor to rectify a default in the due oI punctual
                                          obgorvence or p€rbmance of any         o'ter obligutons on the part of
                                          the mortgagor under thls deed withln 7 days of bsing requested to do
                                          so bY tho mortagee;
                                  (lil)   Any collateral securlty or any mortgage, charge or encumbranco
                                          ranklng in pdority to or pari paesu wih any collateml sesrfty
                                          becoming onforceable;
                                  (w)     lf any collatreral security is or becomes wholly or partly void' voidable
                                          or unenforceable or is claimed to be so by lhq mortgagor; and
                                  (v)     lf anyeventoccursthatrenders a collateralsecudtyenforceable.


                      jl.   Eadympayncnt
                            The mortgagor shall be entitled to repay the whole of
                            amount then unpaid at any time       wih interegt    the


                      5.    Ssudty
                            (a)   ln consideration of the                                       to the mortgagor
                                  under or              to hi8 deed each                     and lhe guarantor. if

                                  any, agrBes                 or upon            ftom lho mortgagee procur€ ths




                                                          WT.nlcp7i                                      Prge 2 of7




                                                                                                                      c-a
                                                                                                                        L




                                                                Item C(2)
                                                                                                                            -t2-
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 47 of
                                       CONFIDENTIAL
            Case 9:LB-cv-80176-BB Document       129 on FLSD Docket O5lL4l2OtB Page 5 of 10
                                           24-15 Entered




                               execullon ln bvoul of the morlgagee of the 3€cltdtios rcfenerl to in the
                               thlrd schcdule.
                         (b)Th6modgagorandth6guarantor,lfany.agreelhateachoflheseculities
                               described ln the thlnl sch€dule ls a collatoral security to the intent that the
                               money owing is secured. lhereby. Default under any of lhe collabral
                               securitles shall conslitute d€fault underlhis deed'
                         (c)   Collateral security mehns any mortgage, charge or other encumbrance
                               afrcling any real or personal ptoperty norr in existence or whici may in
                               the future be given to the mortgagee by the mortgagor or any other person
                               ae s€o.rity fur tho payn€il of rhe whole or eny part of tho money owitlg
                               whelher or not any olher money is aho reorrcd henby'


                    6,   Governlng lawe andJurlrdlctlon
                         The laws in force in Seyciellss govem lhls deed


                    7    Guarantols guarantee and lndemnlg
                         (a) The guarantor agreos that the guarant€e and indemnity is a continuing
                               guarant€e. snd odonds to the ullimeb balance owing under this deed'
                               and that the guarantor r€malng fully llable under the guarantee and
                               andemnily   dsfrib   lhe fucf lhet the mortagp€ mbht have dono sornethlng
                               which may otherwisa have the effect at law or in equlty of varying or
                                dls<*rarglng the guaranto/s liaHlity.
                           (b) The mortgagoe        neod not flrst exerolge its rlght8 against any of
                                rnodgagors or against the rnortgagors' sacurity before
                                under thiB guarante€ against lhe


                    8.     Costs
                           The mor&agor shall PaY all costs             and        in relation      deed and

                           any collaEralseadty'


                                                     THE                      LE

                    lhnl                          Pdnciprl         650,00t) Brc
                    Itom 2
                    lbm3
                                                  Duo   dlte
                                                  ttnrwdovm
                                                               30 June 2020
                                                                drb 0'ldJulY   2013
                                                                                                 ryT.ilffiq
                                                                                                    Page 3 of7




                                                                                                                 c-7
                                                                                                                   4,




                                                            Item C(3)
                                                                                                                        -1   3-
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 48 of
                                         CONFIDENTIAL
            Case 9:l"B-cv-80176-BB Document        129 on FLSD Docket OSltAlzOLB Page 6 of 10
                                            24-15 Entered




                                                    THE SECOND SCHEDULE
                    lnlarctotlYloan
                    The mortgagor wlll pay to the mortgagee tho prlncipal sum, or so much thereof as
                    ctrall remaln unpald on 30 June An20 anrl ln mrqntmo may pay mulfrpl€s of BTC
                    SO,OOO ln reductlon of lhe prlncipal'bum on any due day for
                                                                                  payment and int€rest

                    shall roduco accodlngly ftom the Peb of sudl pafial l€duc'ton in lhe principal sum'


                    ln the meantlme the mortgagor wlll pay lnterest only to the mor{gag€a on any emount
                    peyable undor this dood at rle rate of 0.O5% Por annum oalculated on monthly resb
                    and payable on lhe firstdsy of each and every month @mmenclng on the 30u day of
                    July 2016 and compounding monthly from lhe date upon wfiich th€ amount becomes
                    dlF unfl payrnmt        $dt   inbl€st may bo cadtr&$d by the modgagee as it deems
                    approprialg and lhe mortgagor shall pay interest on the capltalieed interest at tho
                    seme rab and cahuffid in the same lmnn€r. Plotrided ahays, and lt b tl€lEby
                    agreed end declarcd, that It the mortgagor shall on rvery day on whlch lnt€rast lc
                    hdolnbofrro mado payable under trle recud$, or wlhln 14 days eltor each euclt
                    days r$peotlv6ly, pay to the mortgagee int€reBt on the prlnclpal 8um or on Bo muoh
                    theroof as ehall for lhe tlme belng remaln unpald at the rate of 0.05% per annum'
                    and shall al8o duly obsgrvo and perform each and evory covenant on                    th€

                    mortgagor's part hercin contalned or implied thon the mortgagee shall accept lntor66t
                    on the sald principal 8um or on so muci lheroof a8 Ehall fur the time being remain
                    unpaid at the rato of 0.05% per annum in lieu of 0.05% per bnnum for every month
                    br   wtrlch   suci lnbl€st shall be paid to the morlgagea wt'0lin 6uci 14 days ablesald.


                    The mortgagor agr€e8, as an independent obllgatlon whlch will not melge in any
                                                                                     paymcnt of all or
                    iudgmcnt or ordcr, b pay lnbrcd on any Judgcm€nt or oder fur the
                    any part of tho monoy Eecur€d qt the hlgher of the           payable under th6 judgment

                    or oder or lnbtEstcehulaid at             rab and ln
                    sub4lauge,


                    OR


                    Reduclble                 prlnclpal and          ropaymentD
                                                                                             ry T.w
                                                                                                   Psge 4 of 7




                                                                                                                 '4t-




                                                              Item C(4)
                                                                                                                        -t4-
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 49 of
                                       CONFIDENTIAL
            Case 9:18-cv-80L76-BB Document        129 on FLSD Docket OSlIAlzOtA Page 7 ol 10
                                           24-L5 Entered




                    Ths morlu8gpr wll pay to the motEagee         tlo   ptlttdpal sum. or so mudl lh€l€of   eB

                    shall remain unpaid on 30 June 2018.


                    ln ttre rregrtirne fhe nrc$egorwil     psy$o prlndpal and intercston tlrc prlncipal   sum

                    or on so much thereof as for tho timo belng shall remain unpaid' and upon any
                    iudgmont or o[d€r in whidl fils or the prscedlng covenant may becomo meq€d at
                    the rate of 0,05% per annum    aE follows, nsmely, by equal monthly payments on lho

                    ffIsi day of eactr and every month in oach and overy y€er unul the prlnclpal 8um and
                    lntereEt shall be frrlly pald and satlefied, the first of suoh paym€nb computed from
                    OlstJuly 2017 to bo made on 01!tJuly 2018 no)d. Prcvldod alwayo, and it la hereby
                    agFed and declarcd, lhat if lfie mortgagor shall on 6\i€ry day on wilch pfinclpal and
                    lnt€rest ls horelnboforo made payable und€r thlE eecurlty, or wihln 14 days after
                    each sudl   rlap rcopectttdy, pay to the moilgag€e inbrEst on the pdncipal sum or
                    on so much thereof as shall for the tlme b€ing remain unpald at the rate of 0.05% per
                    annum, and shal abo duly observe and          perbm eadt and every cov€nant on lhc
                    mortgagor's psrt heroin contained or implied then th€ mortgage€ thall accept interest
                    on thg said pdncipal sum or on so muc'h lheBof as shall for the lime being omain
                    unpaid at lhe rets of 0.05% per annum in ll€u of 0'05% per annum for every month
                    iorwhich such inlsFst shall bo pald to tho mortgagee wllhln suah 14 day8 afolasaid.


                    Tho mortgruior agrsss.    a! an     lnd€pondent ob[geuon whlch wlll not mcrgc ln any

                    Judgmant or otder, to pay lnbru8t on 8ny Judomont or order fpr      $e payment of all or
                    any part of the momy socurld attF hbhsr of        rrb                      fte judgmont
                    or order or lntcrcrt caloulatsd at                                  out
                    sub-clau8s.




                    (COLLATERAL                                               over PERMANENT SUCCESS
                    UMITED UK boing      $e             of tha                       UK company rehrence
                    08260048 and all          truot8.




                                                                 uf 1.;)',6a
                                                                                                  Page 6   of7




                                                                                                                 ur\




                                                            Item C(5)
                                                                                                                       -1   5-
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 50 of
                                        CONFIDENTIAL
            Case 9:18-cv-80176-BB Document        129 on FLSD Docket OSlt4l2OIS Page I of 10
                                           24-15 Entered




                    EXECUTED AS A DEED

                                                               Do.tgn by Humm Ltd (08248088) UK
                                                                                       (Mortgegae)



                    By: uyen llguyon
                    oio r.b U ai fr nann   sa, ptruong 22,          Thgnh, Thinh     H8 ChtMinh




                                                             Cnlg ttlrlght R&D (ABN 97 r81 {46




                    By: Craig Wright
                    7   EstsabAvBGodonN$fll



                                                                                   Soycholh.Trurt
                                                                                        (Guarantor)




                                                                                          P.g6 6 of7




                                                                                                       L-t
                                                                                                         4




                                                       Item C(6)
                                                                                                             -t6-
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 51 of
                                        CONFIDENTIAL
             Case 9:18-cv-80176-BB Document       129 on FLSD Docket O5lL4l20tA Page I of 10
                                            24-15 Entered




                     Appcndix    t:
                     Bltclln block addresseE transferred:


                      'l   2tlr0c gRsALt4ockxa'l hB{lTGTSmxJZme       10,000.00
                     lsDhlh@                                          111,114.00
                      I FeexV6bAHMyb4qQtltllJ rcGrHSWOs b6u F         79,967.05
                      I ft mlYFQWTzdUCBxtHHnNlwWAWPUccr               10,009.26
                     rffi                                             12,950.00
                      I SJPnoIUDVHIVWG8ABQ'I 6cghJFotnXUrBD           24,404.50
                      t    Lxc2Shwxlt8npt CAb2ErNFqPwqJCuERD          34,512,80
                                                                      t0,080.G1
                                                                      10,770.52
                                                                      10,000,00
                                                                      t0.000.0
                     I Hfi\r,0rRgs,UftFfgVSJySltqracVl7D({dqt         't,014,00
                     I 8pn4ilQ7N gr{euFJezcTdVRnr mfr v6otTl          750.00
                     l@nffiJddlilllXY.fFYl$illrUlr0.r                 ZL,2AS.U
                     | 2tkqA0xsoon  laoERHilttt{toTcytoYEBqkv         28,'t50.04
                     I 8lr6ezc76 lxc9ilyTAB6ZPPqoolEL gxwxy           40,000.04
                     r2Hd(ilrw                                        /|(!.m0.04
                     I P38l gr{ilf mcqYDurEDVDYohllFxt5EgGg           50,000.04
                     'l    MyowFA"[vtB6rGJaS2MoYh4ocGl      rutst K   30,000,04
                     t,t6Yl||qr7||fr mnDt8BSnFArogGltnAnlJlil         10,000.00
                     I     6f FuCprAlSFlVCxt{KBpSttilo4EWFGxlEY       10,000.00
                     't    KbrSKf f gceEruTu UYYUBQSS JwKbTAWJYm      10,000.00
                     {Fl.FtbilTmtp.Llt LGrtYlRlruFl4YlanV:!fl         s.7m.00
                     ,l
                           AOEDotl TJAMEErwzSqmq FOhkwRl y3qMxz       4.65
                     lCGorl7W                                         5:!,qn00
                     I 2lbTdApVFvgS2TXKycWBNpN0kFylANl           dr   31,000.04




                                                                                   PagaT of7




                                                                                               C-l
                                                                                                 L




                                                        Item C(7)
                                                                                                     -t7-
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 52 of
                                        CONFIDENTIAL
                                                  129 on FLSD Docket 05lI4l2otg Page 10 of 10
            Case 9:18-cv-80176-BB Document 24-15 Entered




                     Com.r+{r
                     I   Uy6n Nguyen ofr
                                                ."t
                     016 ta I,   ot ld lh.rilr fr.. phlons   2?,   quln slnh Thanh, Thinh phd t$ chl Mlnh,

                     Consent to act ss dlr€ctor ofthe followlng companies from the lster date of30 June 2013:

                           .   D€slgn by Human Ltd (082489881 UK         (oept 2, 4a Owston Road Carcroft, Doncaster, DN6
                               8DA}
                           r   PERMANENT SUCCESS LIMITED (082600481 UK (Dept 2, 43 Owston Road Carcroft, Doncarter,
                               DN6 8DA}



                     I   also accept the portuon of COO (Chlef Operadons Ofncerl of the followlng companlei ftom 18 Oct
                     2012.

                           .   Deslgn by Human Ltd (082489881 UK (Dept 2,43 owston Road csrcroft, Doncester, DNo
                               8lrAl
                           .   PERMANENT SUCCESS       UMmD (0826004E1         UK (Dept 2, 43 Owston Road    corcroft, Doncester,
                               oil6EOA)




                                                     'Ulf/'TlW




                                                                                                                                    D
                                                                                                                                        IV




                                                                         Item I)
                                                                                                                                             -1 8-
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 53 of
                                CONFIDENTIAL
                                      129
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 54 of
                                      CONFIDENTIAL
                                                129 on FLSD Docket 0IlL4l20I9 Page 9 of 9
         Case 9:18-cv-80176-BB Document 83-28 Entered



            EXECUTED Ag A DEED on 15 SePt 2013:




            Slgned by for and on behalf of Asslgnor by
            its authorlsed signatoryi



                                                                Slgnature of Authorised Signatory   fra


                                                         y'+^oNk
                                                                 name of Authorlsed Slgnatory




                                                         Datq   15 Sept 2013




            Slgned by Arclgnec:

                                                                      Lh U/Ltc<ryT
                                                                       Name of Assignee



                         &

                                                                            Witness




                                                         Date: 15 Sept 2013




                                                                                                      q*O

                                                                                                          -20-
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 55 of
                                       CONFIDENTIAL
                                                129 on FLSD Docket 1tl:.4lzc.Lg Page 8 of 8
           Case 9:18-cv-80176-BB Document 83-26 Entered



             EXECUTED AS A DEED on 15 Sept 2013:




              Slgned by for and on behalf of   Acrlgnor by
              Its authorlsed slgnatory:




                                                                   Signature of Authorised Slgnatory
                                                                                                       l"-

                                                                               ilk
                                                                     name of Authorlsed Slgnatory




                                                             Dater 15 Sept 2013




             Slgned by Aarlgnee




                                                                          NEime of Assignee




                                                                              Witness




                                                             Date: 15 Sept 2013




                                                                                                        o
                                                                                                             -21-
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 56 of
                                       CONFIDENTIAL
        Case 9:18-cv-80176-BB Document 83-10    129on FLSD Docket 0tlL4l20LS Page 15 of 15
                                             Entered



             SIGNED AS A OEED

             Executed by
             W & K lnfo Defense  LLC                 )
             in accordance with s.127               )
             Corporations Act 2001 (CTH) and its constitution




                     fr*u          ,(h".d"t
             Dave Kleiman
              DIRECTOR




            Executed by
            Craig Wright R&D (A.B.N, 97 481 146




                                                                             <-
            Craig        ht




                                                     14                      O

                                                                                    -22-
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 57 of
                                CONFIDENTIAL
                                      129




                                                            PHOLUS PTY. LTD.
                                                            A.C.N. 165 472079
                                                            Appllcatlon fqr shares

                   fO:       Th€ Dl.€qlor6
                             PHOLUS PTY. LTD.
                             caie of aFAIG s WRIGFIT,43       sI   JoHNS AVE, CoROoN, NSW, 20?2



                   HOTWIRE PRESMPTIVE INTELLIGENCE PTY, LTO,
                   ol Cs(o ol CRAIG WRIGHT, 43 $t JOHNS AVENUE GORDOI'I, NSW, 2072



                   apply tor tho lollowing lhrrgs


                              lJumb.r               Clr:r          Amounl pald           Amoont      Eenclloiolly
                                                                     Dor   iho,o        unpald pcr      he   ld
                                                                                          rhxrc
                               760000                oFto              g1 00               s0            Yos




                   ltso cgrac to rccopt tho lbgvs rhrrec ond lo 0€ tolJnd b', lhe con8lltetion ol lhe oomplny rnd
                   arthorli€ mylour nim€(F) b bo d0ood on tha roglEttr of mcmbrtU in ttspocl ol lhoEd shsrss,

                   tlat€di   e$!gil0lg

                   Elscutrd lot         on bohsll   ol                             INTELLIGENCE         by autherlly ot
                   the




                             ol                                            N6mo of


                                                                               L(7uu1 /Qw1u^




                                                                                                                          P -l
                                                                                                                            4




                                                               Item P(1)
                                                                                                                                 -23-
                                        Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 58 of
                                                                        CONFIDENTIAL
                                                                              129

                                                                                                                              I
                                                                                                                             $
                                                                                                                             otI

                                                                                                              d{
                                                                                                              q-I




"lscigsrsI        E&X lrlo t-Liau          l.li'l r$rf gcrnsrr:     naics'rr:

:tr! J,22.r9#..


1trl.r.?jt566t


*runidt;*i'u,rlin*id}:slsriN.h&Kt                      !\lklzffif,.d,taa:q$tlcoift:h,rn*$itrll
!!ei (06         kr    L'rdg l#risfr- B-}.D fu! tis a!:rht   eni&alr:.

                      t-ldc                                               $tE

      9    [4lzot't

                                                               tb1lz',T NX"ya
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 59 of
                                CONFIDENTIAL
                                      129
             Rl.r(r)RDtN(; RliQlJlisl'[D BY:


             ANr) Wt il,:N Rl.rCr)RDriD MAlr.'l'0:


             N,\r\il,   uy€n T Nguyon

             i-llli;i;lr, e538 Brockway st
             r Il'l',5'l'41hal
             llP (:r)l)t:
                                 El Monte, CA 91733

                                                                                                                   st,ai'ii rrtriitr ta ti lnt1iftx niloi{irttr'S-u.sif   -

                                                       LIMITET) POWNR OF ATTORNEY
            XNOw AL.l pliRSONti llY 'l'lllisla l)lttisliN'l S: 'I'hill I,
                                                                                                                                                                thc rtndr.nrgncd
            lJoilrtlY      and   *uvurally    rf norc lhrtn      trnc, hcreinallsr rolll"ctl\tly '1r'urciprl"1, hcrcby                               con$lrlulc iurd 4Ppilillt
            ln. Cr?i


            princrpal's truc nud luwl'ul uttorncy to      ilrt lbr prin$ip{rl llnd in prirruqtol's   rrunru, placc urxl stcld      lnd   llr   prrnupul'.r u*c nnd bcttcfit:

                           (ul     'lir:   11F111p6 pow6r ol attorrsy rsgsrding llro moRsr of thE IRS l€tter to MS NGUYEN sll{, allech€d Form 4564
                                           nemrngr Duve Kloirnon, Ms Ronrons Watt8,6nd Or Crol0 w'lglrt, si(cluding nothing snd spsclllially rndudtrrg
                                           finenoisl reD$Bction$, n6goliatlons, and dccrsion powerr.




            f,rinollrl herchy granu   to said qttornc], rn lbct full powsr rrnd ruthurity Lo du rud p*rt'onn crch and cvcry ncl und lhrrrg which ntay bs
            lru*ejisslyr or co[vcnlcnt, rn corucstiun wilh rlny ol'thc forcgoittg, ar ltlly, to nll lnlcnl$ und purpc'tc*, ru princlpsl trlrgln or souhl du it'
            pur,sonolly prcsanr, [crcby lstilling, snd conlirlrilng ul] tltilr r{rd ntrotrtcy in thct rrltull luwfully du or cuure lo bc donc hy ruthorily
            hrlcsl'.

            lhis l-uuitqd Furrcr ulAtlorney         is granted lbr   I   pct'iod of rldun                                                      *nrl shall b*conte clToctivc rrtt
            rtrl 19[ dll
                                                            ., ., lnrl   shqll   lljllrirrrtd ur lrlrylgy]l_   _



            Whr;rcvcl thc ciurtext.ro ruquircs, thc ringulat nulnbcr inulrtrlcs tlrr phuul.

            wl'rNt1ss,r,y r,uut ttu*          / Z4.dtror'        i#-l I -2-L1[                                                                                    hr'*'' L l.',i




                                                                                                                                                                              @
                                                                                                                                                                       (-v
                                                                                                                                                                              4,




                                                                             Iten P(3)
                                                                                                                                                                                   -25-
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 60 of
                                CONFIDENTIAL
                                      129




                                                                                                                                                  v4'
              N,

                                                                    Share Certificate

                                                                              PHOLUS PTY. LTD,
                                                                              A.C.N. 165 472079
                                                          lhcdptrolod lndar lho Cottbrdlflr Atl2ml r!    lit g0ll.tl Ns   lltulh V/.lrl)


                                                                                    ieelttcrod Offlsrl
                                                   Cato ol CRA|6 S titlftlcHT, 43        Sr JOHN$ AVt , GORDON' NSW.                       207?


                                                                                   CrdllaNlo Fumbot        I
                                                                                   tlris ls lo c€flri? lh,rl

                                                          HOIiIVIRE FRTEMPTIVE INTELTIOSNCE PTY. LTD. OI
                                               crrr   of GRAIO WRlcl{T, 13 8T JOHI'|8 AVINUE' gqnooil' t{sw, ?0?2

                                                                              i,   ftr€ i.o{/rla/€d   iolddrot
                                                                                    760000 Fully Peld
                                                                             St.OO    9RDITARY 8HARE8

                                                                          ln lhe abow mJ.nlionod cofipdny
                                                             bo/ll0 lho rh6.tfs) had,)g Itto d/stin€,A^F renol
                                                                                                                     'lllmbor's

                                                                            2i0001 to 1000000 lnclurtuo

                                                                                    Dstod: ?A0$20t3


                                                                Executd lor o\d on bshot ol PHoLuS               pw       Lm.
                                                                             A.C.N. 165 4f 2 079
                                                                                     otllto lltrsclo/si




                                                      (
                                              oI                                               i,6;;;i

                   ino@np|nthttdttomd.*tor,rE!rihrhyafldiltsbmsfh4nudnrsqt/iylhal!o&dtbclqt t40s.lrd!l2all)'izlll!. llrl{1.
                               I t oa rh. crro[lbflr acl 2lxrl.
                   t9!s{ rt snrt t04q
                               h dt*br or i dlrocbr mc ! 'sdldrt, tlrM ont lffi d llttrl rldY tAil ilri 3n.rG tElbl6l, ' slh4 lltl lXd) ol lho
                   r tia cmprtry tfi
                   CorF)taumt Acl   l{0   1




                                                                                                                                                        rI*
             lf\                                                                                                                                  (\l




                                                                                    Item P(4)
                                                                                                                                                              -26-
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 61 of
                                CONFIDENTIAL
                                      129
                                                 Jvb/
                                JVozwitpL.     b"oumt           t   loXo',,otozy
                                                WEST PALM BEACH

                                            ,I
                                               7026 HAMLIN BOULEVARD
                                          LOXAHATCHEE, FLORIDA 33470

                                            TELEPHONE (56t) 333-7804
   F. HARLEY NORWITCH                        FACSTMTLE(561 ) 333-7804              www.QuestionedDocuments.com
                                                                                      Fran kNoruvitch@bellsouth.net



                                         CURRICULUM VITAE
                                          F. Harley Norwitch

EDUCATION:              UNIVERSITY OF MIAMI; Bachelor of General Studies, June 1973

SPECIALIZEI)
TRAINING:               MIAMI-DADE POLICE DEPARTMENT; Fraud Investisations, Coconut Grove,
                        Florida, 1998.

                        FLORIDA DEPARTMENT OF LAW ENFORCEMENT; F'B.I. Tvpewriter
                        Examination Seminar; Tallahassee, Florida, I 992.

                        ROCHESTER INSTITUTE OF TECHNOLOGY; Forensic Photoeraphy; Rochester,
                        New York, 1989.

                        FEDERAL BUREAU OF INVESTIGATION; Fundamentals Of Ouestioned Docu-
                        ments; Quantieo, Virginia, 1988.

                        ROCHESTER INSTITUTE OF TECHNOLOGY; Printing For The Document Exam-
                        iner; Rochester, New York, 1986.

                        LINITED STATES SECRET SERVICE; Ouestioned Document Course; Glynco,
                        Georgia 1985.

                        FEDERAL BUREAU OF INVESTIGATION; Ouestioned Documents Symposium;
                        Quantico, Virginia, 1985.

                        LTNITED STATES POSTAL SERVICE LABORATORY; Tyoewriter Systems;
                        Washington, D.C., 1983.

                        FLORIDADEPARTMENT OF LAW ENFORCEMENT, ExaminatioN                     Of OUEStiONEd
                        Documents; Valencia Community College, Orlando, Florida, 1982.

                        FLORIDA DEPARTMENT OF LAW ENFORCEMENT, ForeNsiC               DOCUMENT TTAiNiNg;

                        FDLE Satellite Laboratory, Tampa, Florida, 1981.

                        MIAMI-DADE POLICE DEPARTMENT CRIME LABORATORY; Forensic
                        Document Training (Apprenticeship); Miami, Florida, 1979 - 1981.

                        BISCAYNE COLLEGE;Death Scene Investigation; Miami, Florida, 1975




                                              Appendix    A-l
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 62 of
                                CONFIDENTIAL
                                      129



                  SOUTHEAST INSTITUTE OF CRIMINAL JUSTICE; CTimC ScenE ANd              EXPIOSiVES
                  Technolosv; Miami, Florida, 1974

                  $QUTHEAST INSTITUTE OF CRIMINAL JUSTICE; Basic Law Enforcement;
                  Miami, Florida,1974

EMPLOYMENT:       Forensic Document Examiner - Norwitch Document Laboratory/Associated Forensic
                  Services, 1983 to present.
                  Senior Document Examiner, Questioned Document Unit, Crime Laboratory - Miami-
                  Dade Police , 1982 to 1999.
                  Forensic Document Examiner, Questioned Document Unit, Crime Laboratory - Miami-
                  Dade Police, 1979 to 1982.
                  Crime Scene Investigator, Crime Scene Section, Crime Laboratory - Dade County
                  Public Safety Department, 197 3-197 9.



COMMENDATIONS:
                  Federal .& International
                          Association of Inspectors General
                          Department Of Human Resources
                          Department Of the Treasury (multiple)
                          Federal Bureau Of Investigation
                          Internal Revenue Service (multiple)
                          Turks & Caicos Islands Police
                          United States Army
                  State
                          Florida Association of Licensed Investigators
                          Florida Department of Business And Professional Regulation
                          Florida Department of Health and Rehabilitative Services
                          Florida International Banker's Association
                          State Attorney's Office - 2nd Judicial Circuit
                          State Attorney's Office - I lth Judicial Circuit (multiple)
                          State Attorney's Office - l6th Judicial Circuit
                          State Attorney's Office - 17th Judicial Circuit
                  Local
                          American Society For Industrial Security
                          Coral Gables Police Department (multiple)
                          Dade County Defense Bar Association
                          Dade County Schools
                          Exchange Club of Miami
                          Metropolitan Police Institute (multiple)
                          Miami-Dade Audit and Management Services Department
                          Miami-Dade Police Department (multiple)
                          Opa Locka Police DePartment
                          Palm Beach Community College
                          Palm Beach County Economic Crime Unit
                          Palm Beach County Police Department
                          Republic NationalBank
                          South Florida Investigators Association
                          Southeast Bank


                                             Appendix A-2
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 63 of
                                CONFIDENTIAL
                                      129




DISTINCTIONS:     Retired Depury Sheriff- Miami-Dade County, Florida

                  Former Faculty Member - National College of District Attorneys, University of
                  Houston.

                  Former State of Florida Certified Instructor - Forensic Sciences.

                  Daubert Qualified   - July,2013


TESTIMONY:        QualiJied Court Expert in Forensic Document Examination. Expert testimony given
                  before Regulatory Commission Hearings; State & Municipal Courts of Florida in
                  criminal and civil matters; Federal & Military Courts of the United States; U.S. District
                  Court of Puerto Rico; U.S. District Court of the U.S. Virgin Islands; State & Federal
                  Grand Juries; The Supreme Court of The Bahamas; The Supreme Court of The Turks
                  and Caicos Islands; Summary and Grand Court of the Cayman Islands. Expert
                  testimony given in excess of five hundred times.



INSTRUCTOR:       QD Overview & That One Question - Dade County Defense Bar Assoc' (CLE)
                         Miami, Florida; F ebruary, 2017
                  Forensic Document Exam. & the Attorney - Fidelity Nat'l Law Group (CLE)
                         Fort Lauderdale, Florida; September, 2015
                  Forensic Document Examination Overview - FALI
                         Fort Lauderdale, Florida; Septembet, 2014
                  An Overview of Forensic Document Examination - CAPE Institute (CLE)
                         North Palm Beach, Florida; December, 2012
                  Forensic Science Training - Federal Public Defender's Office (CLE)
                         Miami, Florida; April, 2010
                  Forensic Document Training and Case Review
                         Fort Lauderdale - Broward County Crime Laboratory, 1990-2010
                  Fraud Investigations - Miami-Dade Police Department
                         Miami Beach, Florida, August 2009
                         Miami Beach, Florida; July, 2008
                         Miami Beach, Florida; March,2007
                         Miami Beach, Florida; April,2006
                         Miami, Florida; April, 2005
                         Miami Beach, Florida; May, 2004
                         Miami Beach, Florida; April, 2003
                         Miami Beach, Florida; March, 2002
                         Miami, Florida; July, 2001
                         Miami Beach, Florida; July, 2000
                         Miami Lakes, Florida;July, 1999
                         Coconut Grove, Florida; August, 1998
                         Miami Beach, Florida; July,1997
                         Miami Beach, Florida; July, 1996
                  Questioned Documents Presentation - South Miami Kendall Bar Association
                         South Miami, Florida; February, 2008



                                          Appendix A-3
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 64 of
                                CONFIDENTIAL
                                      129



                  Questioned Documents Presentation - Attorney's Real Estate Council
                         South Miami, Florida; February, 2008
                  Physical Evidence Investigations - Miami-Dade Police Department
                         Miami, Florida; June, 2007
                         Miami Beach, Florida; October, 2004
                         Miami, Florida; November, 2003
                         Miami Beach, Florida; October, 2000
                         Miami, Florida; June, 1998
                         Miami, Florida; May, 1997
                          Miami, Florida; June, 1996
                  Questioned Document Examinations - Palm Beach Community College
                          West Palm Beach, Florida;November, 2004
                          West Palm Beach, Florida; September, 2003
                  Forensic Document Examinations - Association of Inspectors General
                          Miami Beach, Florida; May,200l
                  Questioned Document Seminar - Florida International Banker's Association
                          Miami Lakes, Florida; October, 1998
                          Miami, Florida; December, 1996
                  Forensic Document Examination - Norwitch Document Laboratory (CLE)
                          Miami Beach, Florida; July,1997
                  Financial Institution/Law Enforcement Seminar - Palm Beach Econ. Crime Unit
                          West Palm Beach, Florida; May,1996
                  Monthly Meeting - Financial Institution Security Association
                          Miami, Florida; April, 1996
                  The Witness - Florida Legal Assistants
                          Fort Lauderdale, Florid a; March, 199 6
                  Questioned Document Seminar - Miami-Dade Audit & Management Services
                          Miami, Florida; February, 1996
                  Questioned Document Overview - Office of The Auditor General
                          Hollywood, Florida; July, 1990
                  Questioned Document Seminar - Miami-Dade Police Department
                          Miami, Florida; September, 1989
                          Miami, Florida; October, 1986
                          Miami, Florida; May, 1986
                          Miami, Florida; September, 1984
                          Miami, Florida; May, 1984
                          Miami, Florida; Ianuary, 1984
                  Forensics of Document Examination & Authentication - Florida Bar Association
                          7th Annual Midyear Meeting; Miami, Florida; January,1987
                  Financial Institution/Law Enforcement Seminar - Palm Beach Econ. Crime Unit
                          West Palm Beach; May,1987
                  Recognizing Forgery - Bank Administration Institute
                          Atlanta, Georgia; April, 1987
                  Forensic Evidence Course - National College of District Attorneys
                          Williamsburg, Virginia; February, I 986
                          Orlando, Florida; December, 1985
                          Orlando, Florida; March, 1984
                  Questioned Document Overview - I'R.S. Criminal Investigations
                          Miami, Florida; June, 1985



                                       Appendix A-4
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 65 of
                                CONFIDENTIAL
                                      129



                  Questioned Document Seminar - Bureau of Alcohol, Tobacco, & Firearms
                         Miami, Florida; December, 1984
                  Questioned Document Overview - Atlantic Federal Savings & Loan
                         Fort Lauderdale, Florida; Oetober, 1984
                  Banking Security Seminar - Coral Gables Police Department
                         Coral Gables, Florida; May, 1984
                  Fraud Investigations - Coral Gables Police Department
                  '      Coral Gables, Florida; October, 1980



PUBLISHED:        I'Questioned Documents" (co-authoredwith Howard Seiden), Forensic Science: An
                  Introduction to Scientific and Investigative Techniques, CRC Press, 2003, Boca
                  Raton, Florida
                  "Questioned Documents", 7th Midyear Meeting, Florida Bar Association, 1987.
                  "Correct Standards", National College Of District Attorneys, 1986'
                  "But What Does It Mean...?", National College Of District Attorneys, 1985.
                  "The Forensic Palmreader", Identification Journal, 1984'


AFFILIATIONS:     Southern Association of Forensic Scientists - Member'
                  lnternational Association for ldentification - Life Member



PROFiCIENCY
TESTING:          Collaborative Testing - biannually




                                         Appendix A-5
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 66 of
                                CONFIDENTIAL
                                      129



   Norwitch Dgcriment Laborritory Compensation

   Norwitch Docurnent Laboratory, fees are US$'350.00 per hour for examination and report,
   consultations and administrativotime. Court and/or deposition testirnony is likewise IJ9$ 350.00
   per hour, portal to portal. Actual costs.for travel, rnessenger service, case specific materials, and the
   like, are passed on to the client.




                                                 Appendix B
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 67 of
                                CONFIDENTIAL
                                      129

                                          COURT TESTIMONY 2014 - Present

Style of Case                                     C/N - Type                               Date
Retained by                                       Judge                                    Venue



U.S. v. Herve Wilmore                             I 3-60029-CR-SCOLA - Trial               February 28,2014
Sidney A. Fleischman                              Robert M. Scola, Jr.                     Miami-Dade - USDC

Florida Bar v. Richard J. Burton                  20ll-71,148 (l1L) - Trial                May 8,2014
Herman J. Russomanno III                          Teresa Mary Pooler                       Miami-Dade - Circuit

Edmond Lee Frankel v. Audrey Frankel              05-18042 CA     2l- Trial                May 23,2014
Naomi Berry                                       Antonio Arzola                           Miami-Dade - Circuit

Pino vs. JonJen Creations, LLC                    2013 CA 008554 - Trial                   Iuly 9,2014
Randy C. Golden                                   Thomas Barkdull                          Palm Beach - Circuit


Margarita Frias v. Rolling Wheels, Inc.           CACE 12-15720 (14) - Hearing             July 22,2014
Rob Sickles                                       Carlos A. Rodriguez                      Broward - Circuit

Ganglu v. Mapuche & Chen                          CACE 14-009677 (19) - Trial              October 1,2014
Scott Marder                                      Jack Tuter                               Broward - Circuit

Wells Fargo Bank v. Andre Estime                  CACE 09-061796 - Trial                   November 3,2014
James Jean-Francois                               L).nn Rosenthal                          Broward - Circuit

Graham v. Graham                                  5   l-2011 -DR-2296-WS - Hearing         November 13,2014
Dan Duryea                                        Kimberly Campbell                        Pasco County - Circuit


Renumber2, LLC v. Don Bryan                       2014-CC9l-P - Trial                      November 14,2014
Raoul Garcia                                      Sharon Hamilton                          Monroe - Circuit

Dawson VS, Small World Day                        502012CA010     I   T2XXXXMB - Hearing   April20,20l5
Justin Sorel                                      Meenu Sasser                             Palm Beach - Circuit


Araujo vs. Anesco                                 CACE-13-012999 -Trial                    April24,2015
Barbra Paige                                      Patti Englander Henning                  Broward - Circuit

U.S. Bank v. Renee and Thomas Berger              2010 CA 26296 -Trial                     April29,2015
Ofelia Damas-Rodriguez                            Alice C. Blackwell                       Orange - Circuit

Michelle Blohm vs. Park's Martial Arts            50 2012 CC 0l1665 XXXXMB - Trial         May 12,2015
Yechezkel Rodal                                   Nancy Perez                              Palm Beach - Circuit


Estate of Beverly Sites                           2013-CA-1852 -Tfial                      June 1 l, 2015
Robert C. Wilkins                                 William H. Hallman                       Sumter - Circuit


Ronald Hubsher v. Dany Lowe                       I5-9532-COCE - Trial                     August 4,2015
Alexander P. Johnson                              Giuseppina Miranda                       Broward - Circuit

Patent Services USA v. Juan Rivera                14-015748 CA 01 - Hearing                August 26,2015
Bernard L.Egozi                                   Eric Hendon                              Miami-Dade - Circuit

Regina v. Michelle Bouchard                       5/14   -Trial                            April1,2016
Ingrid Spence                                     Paul Worsley                             Grand Cayman - Grand




                                                  Appendix C-I
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 68 of
                                CONFIDENTIAL
                                      129

Estate of John E. Brown v. Donna Klinka       201   0-CA-1 1708-0 - Trial             July 19, 1016
Ronnie J. Bitman                              Alice L. Blackwell                      Orange - Circuit


Rapid Realty v. Bratkovsky                    13-32073 CA 01 - Hearing                September 8,2016
Lawrence D. Goodman                           John W. Thornton, Jr.                   Miami-Dade - Circuit

Estate of Eleanor H. Klein                    502014 CP 001098      XXXX MB - Trial   October 21,2016
Erin M. Maddocks                              Janis B. Keyser                         Palm Beach - Circuit


Rapid Realty v. Bratkovsky                    13-32073 CA 0l - Trial                  February 1,2017
Lawrence D, Goodman                           John W. Thornton, Jr.                   Miami-Dade - Circuit

U.S. v. Raul J. Gutierrez, et al.             05-20859-CR-HUCK - Trial                February 2,2017
William Roppollo                              Paul C. Huck                            Miami-Dade - Federal

Gaskets & Hardware Serv. v. Jeremy Thomas     50-20 17 -C A-000902XXXXMB - Hearing    March 1,2017
Alan M. Burger                                Janis Keyser                            Palm Beach - County


In the Interest of A.D., a Child              ?                  - Trial              March 31,2017
William Hess                                  Larry Schack                            Palm Beach - Circuit


Aston Capital v. Segall Entities              2013-CA-12538-O - Trial                 August 21,2017
Amanda Chapman                                Julie H. O'Kane                         Orange - Circuit


Jacobs, et al. v. Palm Beach Polo, et al,     5020   I   2CA0024I7XXXXMB - Trial      November 30,2017
James McCann                                  Lisa S. Small                           Palm Beach - Circuit


JPMorgan Chase Bank v. Sanguinetti            2009CA025627 (AF) - Hearing             February 8, 201 8
Chad Tamaroff                                 Edward L. Artau                         Palm Beach - Circuit


Estate of Joseph Gold                         5020 I 7CP00 44 57 XXXXMB - Hearing     June 13,2018
David M. Garten                               Janis Brustares Keyser                  Palm Beach - Circuit


Pena v. Tinics                                FMCE 16-6742 (41193) - Hearing          June 26,2018
Marcy S. Resnik                               Andrea Ruth Gunderson                   Broward - Circuit

Gateway vs. Sharon E. Barnwell                CACE-18-004036 (13) - Trial             July 26,2018
Peter E. Shapiro                              Michael A. Robinson                     Broward - Circuit

Benjamin & Morency v. Fineline                12-26713 CA 01 - Trial                  August 27,2018
Matthew J. Milizok                            Antonio Arzola                          Miami-Dade - Circuit

Igor Erlikh v. Alla Stalinsky                 2017 -009110-CA-01 - Trial              December 17,2018
Anthony M, Genova                             Jacqueline Hogan Scola                  Miami-Dade - Circuit

Anita Bradshaw vs. Heritage NH, LLC           2018-006890-CA-01 - Hearing             March 15,2019
Deborah J. Gander                             Antonio Arzola                          Miami-Dade - Circuit

Roberts v. Gidwani                            13-16209 CA27 - Hearing                 May 21,2019
John A. Moore                                 John W, Thornton, Jr.                   Miami-Dade - Circuit


FNMA v.Lopez                                  2017 -002085 CA 32 -     Trial          Iuly 26,2019
Peter L. Meltzer                              John W. Thornton, Jr.                   Miami-Dade - Circuit

Nutritional Products International v. Gould   2019CA005715 - Hearing                  September 6,2019
Neil Bryan Tygar                              Scott R. Kerner                         Palm Beach - Circuit




                                              Appendix C-2
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 69 of
                                CONFIDENTIAL
                                      129

Trammell v. Trammel                             5020 I 6DR003   1   09XXXXI{B - Hearing   September 24,201.9
Benjamin T. Hodas                               Karen M. Miller                           Palm Beach - Circuit


Crown v. Christopher Forbes                     cR.63120t6                                October 9,2019
Ennis Grant
                                            '   MargareteRamsey-Hale                      Turks&Caicos-Supreme

U.S. Bank, NA v. Jane E. Carey                  2009-CA-003 175-0 - Trial                 January 7,2020
M. Bradley Luczak                               Lisa T. Munyon                            Orange County - Circuit


Nordelis Ibinna v. Alvaro Navarro, et al.       2019-36596-CA-0       I - Trial           Febnrary 6,2020
Jezabel P. Lima                                 Barbara   Areces       '                  Miami-Dade - Circuit

John Sabow y. Robert Schmidt, Jr:               l5-004685:CI-8 - Trial                    March 11,2020
Samuel Heller/IVlarion Haler                    Thomas H.   Minkoff                       Pinellas County - Circuit




                                                Appendix C-3
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 70 of
                                CONFIDENTIAL
                                      129

                                        DEPOSITION TESTIMONY 2014 - Present

Style of Case                                               C/N                           Date
Retaining Atty                                              Venue                         Depo Taken By



Edmond Frankel v. Audrey Frankel                            0s-18042 cA2l                 March 12,2014
Naomi M. Berry                                              Miami-Dade County

Ralph Sistrunk v. Florida Retina Institute                  t6-2013-CA7t20                March 25,2014
Fadi Chakour                                                Duval County                  Brian E. Currie

The Florida Bar v. Richard Jay Burton                       sc13-1441                     April 10,2014
Herman J. Russomanno III                                    SFC                           Jennifer R. Falcone

Compania Gen Finan v. La Banque de Nat'l Paris              1t-17213 CA 30                 Iune 4,2014
George J. Lott                                              Miami-Dade County

Pino vs. JonJen Creations                                 2013 cA 008554                   June 17,2014
Randy C. Golden                                   Brevard County                   Randy C, Golden


Spielman vs. Zoila Perez                                    10-31418 CA 08                June 18,2014
Russell A. Spatz                                            Miami-Dade County             Russell A. Spatz


Ganglu v. Mapuche                                           CACE 14009677                 September 9,2014
Scott H. Marder                                             Broward County

Ganglu v. Mapuche                                           cAcE     14009677             September 24,2014
Scott H. Marder                                             Broward County

Santoro v. Autozone                                         5:I   3-CV-00242-WTH-PRL      November 24,2014
Laurie Chess                                                USDCSD                        Laurie Chess

Hernandez v. Rysa Raceway                                   t2-47002 CA2s                 Deoember 2,2014
John W. Mcluskey                                            Miarni.Dade County            Karel Remudo

Jorgina Araujo vs. Broward Ftrealth Center                  0ACE-|3-012999                March 6,2015
Barbra G. Paige                                             Broward County                Grant A. Kuvin


Chase Bank v. Georgia Wolfe                                 5020l4CA00l256XXXXMBAW April 7, 2015
David Rupp                                                                         John M. Jorgensen


Wells Fargo v. L.F. Gonzalez                                l3-2009-cA 078954             May l,2015
.Joseph Mancilla

Balsewichv.M&TBank                                          9:14-CY-81280-DMM             August 26,2015
Robert Kane                                                 USDCSD                        Jeffrey Golant

Estate of John E. Brown                                     201O-cA-l1708-0               October 2,2015
Ronnie J. Bitman                                            Orange County


Estate of Chance James Stanley v. Bethesda Memorial              OCAOO3446XXXXMBAN
                                                            5O2O I                        October 6,2015
Theodore S. Forman                                          Palm Beach County             Sharon Bidka Urbanek


Bridge Holdings v. Kristine Scotto                          201s-cA-1305-40               December 10,2015
Rebecca Newman Casamayor                                    Miami-Dade County



                                                      Appendix    D-I
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 71 of
                                CONFIDENTIAL
                                      129



Jerry Katzen v. University of Miami Sch of Med.             t1-24504 CA20                      December 14,2015
Erin Gaskin                                                Miami-Dade County

Janet Schoofv, Edward Danheiser                             05-2014-cA-018202                  April I1,2016
Claire R. Hurley                                           Brevard County                      Jeffrey C. Fulford

Aston Capital, LLC vs. Gulfstream Investments Corp.        2013-cA-12538-O                     August 20,2016
Amanda Chapman                                              Orange County                      Charles M. Greene


Rapid Realty v. Bratkovsky                                  t3-32073 CA 40                     January 27,2017
Larry Goodman                                               Miami-Dade County                  Jeff Tew
Lodi vs. Gregory Galanis                                    l5-1701 FC (26)                    February 8,2017
Michael Schiffrin                                           Miami-Dade County                  Michael Schiffrin

Metropolitan Mortgage v. Starr & Rose                       09-10973 CA 0l                     April28,2017
LazaroYazquez                                               Miami-Dade County                  Matthew S. Sackel

JPMorgan Chase Bank, NA v. Yolette E. Sanguinetti          2009c{02s62',7 (AF)                 July 10,2017
Chad Tamaroff                                              Palm Beach County                   Brian K. Korte

BOA v. Virginia Gravlin                                     5   O2O 12C AO23 5 I   6XXXXMBAH   February 14,2018
Jeffrey M. Liggio                                          Palm Beach County                   Sahily Senadet

Gateway at Sawgrass v. The Maslom Group                    17-004036 (13)                      March 23,2018
Peter Shapiro                                              Broward County                      Samuel M. Sheldon


Streid v. Zipperer                                         14-CA-391                           June 28, 2018
Douglas Szabo                                              Hendry County                       Tom Dougherty

Citadel Servicing v. Wells Fargo Bank                      17-10895-CA-o1                      Iuly 24,2018
David A. Greene                                            Miami-Dade Counfy                   Gaye Huxoll


JP Morgan Chase Bank v. Kenneth Snyder                      2014-cA-024159                     October 3,2018
George N. Andrews                                          Miami-Dade County                   Kevin L. Lewis

Peter Brooke v. Procorp Debt Solutions, LLC                20 r 3cA00s     875xxxxMB (AK)      January 23,2019
Ryon M. McCabe                                             Palm Beach County                   Michael W. Simon

Arturo Rubinstein v. Keshet Inter Vivos Trust               17-CV-61019                        January 29,2019
Benjamin Cody Davis                                         Broward Federal                    Brian M. Grossman

Josephine   Hill v. DannY DeVilbiss                        2018 DR 000522                      February 18,2019
Douglas H. Reynolds                                        Sumter County                       Douglas H. Reynolds

Anita Bradshaw vs. Heritage NH, LLC                        201    8-006890-CA4l                February 27,2019
Deborah J. Gander                                           Miami-Dade County                  Jeffrey R. Creasman

FNMA v. Ricardo LLopez                                      2017 cA-002085-cA-01               May 28,2019
Peter L. Meltzer                                            Miami-Dade County                  James R. Ackley


Jeroldene Trammell v. Edward Trammell                       5O2O I 6DROO3OgXXXXNIB
                                                                              1                September 19,2019
Benjamin T. Hodas                                           Palm Beach County                  Jaclyn Soroka


Allison Sommers v. Michael Kram                             2017-007677 FC-04                  December 23,2019
Marcy Resnik                                                Miami-Dade County                  Daniel Silver


                                                      Appendix D-2
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 72 of
                                CONFIDENTIAL
                                      129




Ira Kleiman v. Craig Wright              l8-cv:80176(BB/BR)     January 3,2020
Zalman Kass                              USDCSD                 Kyle W. Roohe

John Sabow v. Robert Schmidt             15,004685-CI-8         Feburary 25,2020
Marion Hale                              Alachua County         Kelli A. Edson




                                   Appendix D-3
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 73 of
                                CONFIDENTIAL
                                      129
                              ERRATAAIOTES




                                   Appendix   E
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 74 of
                                 CONFIDENTIAL
                                      129      4Ab/
                        JVo,t witzL.  **"ot lohozntooy
                                             b
                                             WEST" PALM BEACH

                                          17026 HAMLIN BOULEVARD
                                        LOXAHATCHEE, FLORIDA 33470

  F. HARLEY NORWITCH                      TELEPHONE (561) 333-7804               www.Questioned Documents.com
                                           FACSTMTLE (561 ) 795-3692              FrankNorwitch@bellsouth.net



   December    ll,2019


   Mr. Zelman Kass
   Rivero Mestre, LLP
   2525 Ponce de Leon Boulevard
   Suite 1000
   Miami, Florida 33134



   Re: Ira Kleiman,     personal representative of the estate of David Kleimann and W&K INFO
                       as
         DEFENSE RESEARCH' LLC. v. Craig Wright
         Case No.: USDC 18-cv-80176(BB/BR)
         Our File No.: 191205


   Dear Mr. Kass:

       Enclosed in the accompanying sealed envelope are evidence materials supplied to Norwitch
   Document Laboratory for examination irt the above-styled matter. This is your evidencel As such,
   you may certainly open the envelope, but please safeguard this evidence pending ftrther
   examination(s), deposition, or trial.

         If you have questions conceming the return of these materials or pertaining to any other aspect
   of the examination, please call at your convenience.


                                                  Yours very truly,

                                                                    -d'-
                                                    ?v           4r"Jl

                                                  F. Harley Norwitch

    FHN:hp
    Enc
  Case
Case                               83-19 Entered
                          Document509-11
        9:i.8-cv-80L76-BBDocument
     9:18-cv-80176-BB                            on FLSD
                                         Entered on      DocketlLlt$lzotg
                                                    FLSD Docket                   of 5of
                                                                            Page1 75
                                                                05/18/2020 Page
                                   CONFIDENTIAL
                                         129




                      EXHIBIT 19
          9:L8-cv-80176-BB Document 83-19 Entered on FLSD Docket OLl 14l2flm9age 2 of 5
Case.Case
     9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 76 of
                                  CONFIDENTIAL
                                          129       FIL6rr

                                                                         ?   I   Auti   I[u
         Form 44 (version 2)
         UCPR 36.14
                                                CONSENT ORDER

        GOT,RT OETAII.S
        Court                                        NSW Supreme Court
        Division                                     General Division Common Law
        List                                         General
        Registry                                     Sydney
        Case number                                  2413 I 245661
        TITTE- OF'FRqSFE DINCS
                .




        Plaintiff                                    Graig Steven Wright (ABN 97 481 146 384)


        Defendant                                   W&K INFO DEFENSE RESEARCH LLC


        P'RF.FARAI'[9$       I   f FPAI L$
        Filed   for                             Craig S Wright
                                                Plaintitf
        Contact name and          telephone     Craig S Wright
                                                0417 683 914
        Gontact      email                      Craig S Wright (craigswright@acm.org)


        TFRIIIS gF9-RDFR IIADE BY THE COURT BY CONSENT
        Orders/Judgment:

        1,          Judgment in the sum of $28,534,049.79 in favour of the plaintiff.

        2           No order as to costs

        3           The court notes the agreement of the parties that the plaintiff will accept the transfer
                    of lntellectual property held by the plaintiff in full and flnal satisfaction of the
                    judgment,


        q'lqr$arpBEs
        Plaintiff
        The plaintiff consents.
        Signature of plaintitf
                                                                     /-z
                                                    Cra         Wright
        Capacity                                    Plaintiff
      Case
    Case    9:L8-cv-80176-BBDocument
         9:18-cv-80176-BB    Document  83-19 Entered
                                     509-11          on FLSD
                                             Entered on      Docket Ol,lt4l2ltg
                                                        FLSD Docket 05/18/2020 Page
                                                                                Page5 77
                                                                                      of 5of
                                      CONFIDENTIAL
                                             129
                                                                         2



               sJ:G!!ArqBEq
               Plaintiff
               The plaintiff consents.
               Signature of plaintiff
                                                             Craig S
               Capacity                                      Plaintiff
               Date of signature                             28th   Aug 2013
               Defendant
               The defendant consents.
               Signature of or on behalf of party
               if not legally represented
               Capacity                                   Authorised officer
               Date of signature                           28h Aug 2013




                 I
                UI
                     J   Wilson_                         consants.




              sF,nL                q       GNA"rt R E'
                         .4.NP,.       i


              Court seal

              Signature
              Capacity

I             Date made or given
i

              Date entered
              NOTICE'
              Subject to limited exceptions, no variation of a judgment or order can occur except on
              application made within 14 days after entry of the judgment or order.
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 78 of
                                CONFIDENTIAL
                                      129




            Deed of Agreement


           Jamie Roben Wilson
           (Shareholder l)

           County Propenies and Developments Pty Ltd (ACN 118 423 402)
           (Shareholder 2)

           Panopticrypt Pty Ltd (ABN 34   l5l 567 I l8)
           (Shareholder 3)

           Gordon Munro Walker
           (Shareholder 4)

           Lloyds Solicitors Pty Ltd (ACN 150 792 519)
           (Shareholder 5)

           Family Affairs Security Vault Pty Ltd
           (ACN r5l 838 354)
           (The Company)
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 79 of
                                CONFIDENTIAL
                                      129

                                                          stot{rfrlo'AEE


                                  EIECUTED      ISA   DEEO   th            dryof    pf{       2012



        SICIGD sE'UEO ATD DEUI'ETEO bY

        IAMIE mDERT        wltsol{     ln the                                                      4
                                                                                                  li
        pn$ncr of:



        Slgnrture     ottMtr;t                                                      olJamh Bobert Wlrcn
             4-m.utd#'".
       l{ma     of   Wtnrsi lprlnt ln bloct tsttcrl
            llc*rxst<       rv,a'ttc   q Vl tu'p r)
       Addrrsof Wltmrc
            to qlA*,6cl1rr< :sr
               ooro<-ta ecn?

       $eiltDstAtm rilD DEmlmlD     l'v               )

       COnDOll MLrf{no WA!fiIR h ttr                  ]

       prrrencc oli                                   I




       Sltnrturtof Wltns                                              Signrtun of Gordon Munlt ti/alker


       N.nx of wltncs (println blo* lencrsl


       Addilscof Wt0nrt



       ge ItD SEAIID AtlD OBIVER:D !y CqJilW                 PfiOPERTIES   AilD   DEVELOPMEI,ITS PIY tTD
       (ACil   tlt.L:l3fiel

             arp,*J_4
       Dlllctor     ,J                                                Olractor


      Nrmc

      6t23




      t'd                   829f6/e8l0                                              plt   '116 O'tO poorqv   UtC   de€:00 Zt rEN g;
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 80 of
                                CONFIDENTIAL
                                      129



                                            Consent to Acl rs Director



         l.   I consent to act rs a Director of:
              Family Affairs Security Vnult Pty Ltd
              ACN    l5l   83E 354

         2.   Name:
              Craig Steven Wright

         3.   Residential Address:
              7 Eastgate Avenue
              East   Killara NSW     ?071


         4.   DateofBirth:
              7311011970

         5. Place of Birth:


     Date:     2q lA--, l(
      Signatue:




      0309t
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 81 of
                                CONFIDENTIAL
                                      129




                                           Application for Shrres


      To the Dirccton, Family   Affain Security Vault Pty Ltd (ACN l5l 838 354)

     Panopticrypt Pty Ltd (ABN 34    l5l   567 I 18)

     Of 7 Eastgate Avenue, East Killara New South Wales


     Hereby applies for five hundred thousand (500,000) Ordinary Shares.

     The arnount paid/taken to be paid pcr share is $1.00,

     The amount due and payable pcr sharc is $0.00.

     The applicant agr€'es to accept the issue of shares and agrees to be bound by the Constitution
     of ttre Company and any Shareholder's Agreernent in relation to the Company.

     The applicant authorises their name      be placad on the Register of Mcmbers.




                   0i fiFztt'rz




     03t21
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 82 of
                                CONFIDENTIAL
                                      129



                         IHTELLECTUAL PROPERTY LICEHCE




                                                                        PARTIEs


                                                              Crelg Wrlght R&D
                                                            ABhl 97       {49 384
                                                                    '0El(Liceneor)


                                                                            AHD


                                        Hoturlre Pre€mFdve lntelllgenco Pty Ltd
                                                          ABt{ 48 104 068 348
                                                                     (Licensee)




                                                                          Rot HW
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 83 of
                                CONFIDENTIAL
                                      129

       THIS DEED dated 22nd day of August 2013

       BETI'I'EEN
                 Craig Wright of Craig Wright R&D
                                                                                     (Licensor)
       And
                     Jamie Wilson for Hotwire Fre-Emptive lntelligence Pty Ltd
                                                                                     (Licensee)

       RECITALS
       A.    The licensor owns or has the right to use the intellectual property as software,
       B.    The llcensee desires the intellectual property for the permitted use.
       C.    The licensor and the licensee wish to record the licence, which has been
             granted to the licensee to use the intellectual property in accordance with this
             deed.
       D.    The lioensor is the absolute owner of the entire unencumbered copyright in the
             works described in the schedule,
       E.    The licensor has agreed to license the works to the licensee and the licensee
             has agreed to accept such licence on the following terms and conditions,
       F.    The licensor has clear title internationally based on judgement from NSWSC
             2013 I 225983.


       OPERATIVE PART
       1.    Definitions
             ln this deed:
             (a)   Bueiness meens the business operated by the licensee described as such
                   in the schedule;
             (b)   Business day means a day, not being a Saturday, Sunday or gazetted
                   public holiday, on which banks are open for commercial business where
                   performance of an obligation under this deed is to take place;
             (c)   Claim means, in relation to a person, a claim, demand, remedy, suit,
                   injury, damage, loss, cost liability, action, proceeding, right of action,
                   choee in action, claim for compensation or reimbursement or liability
                   incurred by or to be made or recovered by or against the person, however
                   arising and whether ascertained or unascertained, or immediate, future or
                   contingent;
             (d)   Comrnencement date means the date so specified in the schedule;

                                                   ,
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 84 of
                                CONFIDENTIAL
                                      129
            (e)    Confidential information means all technical and other information and
                   know how, including all information and know how in any eye or machine
                   readable form or other format, disclosed or given to the licensea from any
                   source in respect of or incidental to:
                   (i)    The product;
                   (ii)   The technology;
                   (iii) The licensor; and
                   (iv) Any other information disclosed or given to the licensee by the
                         licensor which is declared by the licensor to be confidential
                          information;
            (f)    lmprovements means any improv€ment, modification, enhancement or
                   derivative of the intellectual property arising during the term;
            (e)    lntellectual property means:
                  (i)     The confidential information;
                  (ii)    The improvements;
                  (iii)   The patent; and
                  (iv)    The trade mark;
           (h)    Licence fee means the amount calculated and paid by the licensee to the
                  licensor specified in the schedule;
           (i)    Notice means a written notice, consent approval, direction, order or other
                  communication;
           0)     Obligation means any legal, equitable, contractual, slatutory         or   other
                  obligation, deed, covenant, commitment, duty, undertaking or liability;
           (k)    Patent means the registered patent or patent application including the
                  provisionaland complete specifications described in the schedule;
           (l)    Permitted us€ means to conduct the bueiness to exploit market, promote,
                  develop, integrate, research, sell and conduct and any other activity
                  undertaken with respect to the producl for profit or reward;
           (m)    Product means the product described as such in the schedule;
           (n)    Right includes    a    legal, equitable, contractual, statutory or other right,
                  power, authority, benefit, privilege, remedy, discretion or cause of action;
          (o)     Technology means all that technical information which relates to or forms
                  part of the product, including, without linritation, nrethodology, techniques,
                  drawlngs, outllneg, notes, algorlthms, detailed designs, flow charts,

                                                     3
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 85 of
                                CONFIDENTIAL
                                      129

                    results, software: partial or intermediate versions and prototypes, data,
                    formulae and other proprietary information and know how in the licensee's
                    possession or control or which is revealed to the licensee which relates to
                    the product;
             (p)    Term means the term set out in the schedule; and
             (q)    Trade merk means the registered trade mark, trade mark registration
                    application and common law trademarks described in the schedule.


       2.   lntsrpretation
            This deed is govemed by the law of NSW and the parties submit to the non-
            exclnsive jurisdiction of the courts of that state,


            ln the interpretation of this deed:
            (a)     References to legislation or provisions of legislation include changes or
                    re'enactments of the legislation and statutory instruments and regulations
                    issued under the legislation;
            (b)    Words denoting the singular include the plural and vice versa; words
                   denoting individuals or pereons include bodies corporate and vice r/ersa;
                   references to documents or deeds also mean those documents or deeds
                   as changed, novated or replaced, and words denoting one gender include
                   all genders;
            (c)    Grammatical forms      of defined words or phrases have corresponding
                   meanings;
            (d)    Parties must perform their obligations on the dates and times fixed by
                   reference to the schedule;
            (e)    Reference to an amount of money is      a reference to the amount in the
                   lawful cun€ncy of the Commonwealth of Australia:
            (0     lf the day on or by which anything is to be done is a saturday, a sunday
                   or a public holiday in the place in which it is to be done, then it must be
                   done on the nert business day;
            (g)    References to a party are intended to bind their executors, administrators
                   and permitted transferees; and
            (h)    obligations under thls deed affecting more than one party bind them
                   jointly and each of them severally.

                                                    4
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 86 of
                                CONFIDENTIAL
                                      129



       3    Licence
            The licensor hereby grants to the licensee an exclusive licence to use the
            intellectual property for the permitted use on the terms of this deed.


            ln consideration of the licence fee payable hereunder the licensor grants to the
            licensee an exclusive transferrable licenoe to copy publish sell or otherwise use
            the works in the course of its business in Australia and/or Overseas in respect
            of the whole or any part of the works commencing on 015tJuly 2013,


            ln consideration of the licence hereby granted to the licensee the licensee must
            pay a one off licence fee of $28,254,666.00 (GST exclusive) to the licensor on
            or before the 30th Eept 2013,


            The payment is to be issued in capital as ordinary shares in the licensee as per
            the schedule.


       4.   Licensse'g promiaer
            (a)   Undertakings
                  The licensee undertakes to:
                  (i)     Use its reasonable commercialendeavours to:
                          (1)      Preserve the value and validity of the intellectual proper$; and
                          (2)      Create, promote, retain, and enhance the goodwill         in   the
                                   intellectual property;
                  (ii)    During the term and thereafter the termination of this deed not to
                          allow or facilitate the use, nor exploit the intellectual propefi in a
                          manner in any way detrimental to the licensor and not contravene,
                          deny or contest the rights subsisting in the intellectual property, and
                          take such steps as may be appropriate and available to the licensee
                          to prevent the infringement of any and all the rights subsisting in the
                          i   ntel lectual property;
                  (iii)   ln connection with tha permitted use not give any warranty:
                          (1) Beyond that whlch the licensee is obliged in law to give; or
                          (2) Which has not been approved in writing by the licensor;
                                                            5
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 87 of
                                CONFIDENTIAL
                                      129

                   (iv) To use the intellectual property only for the permitted use and not for
                           any other use;
                   (v)     Treat as confidentialthe confidential information except that which at
                           the time of its disclosure to the licensee was generally available, or
                           subsequently became known to the public provided always that this
                           covenant shall continue in full force and effect notwithstanding that
                           this deed has lerminated; and
                   (vi)   Devote all reasonable commercial endeavours in the conduct and
                          operation of the business.
            (b)    lndemnity
                   (i)    The licensee hereby agrees to fully, effectually, and promptly
                          indemnify the licensor against any loss, either direct or indirect,
                          damage or expense whatsoever which the licensor may suffer or
                          incur in respect of:
                          (1)   Any breach by the licensee of the provisions of this deed; or
                          (2)   Any claim by any percon against the licensor arising out of or in
                                respect of the exploitation of the intellectual property by the
                                licensee; and
                  (ii) The licensee hereby irrevocably releases the licensor and waives all
                          claims which the licensee may have          in the future against    the
                          licensor, in respect of any action claim or remedy whatsoever in any
                          way attributable to the exploitation of the intellectual property by lhe
                          licensee.


       5   lmprovements
           lf the licensee develops any improvementg, the licensor hereby irrevocably:
           (a)    Grants to the licensee the right      to apply for any incidental   intellectual
                  property rights available in respect of that improvement and in connection
                 with such application, the licensor shall:
                 (i)     Make, supply and assist in the preparation of all models, plans,
                         drawings or specifications necessary or convenient for the proper
                         understanding or development of tho improvement$; and




                                                    6
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 88 of
                                CONFIDENTIAL
                                      129

                  (ii)   Grant and do all things necessary to give effect to an assignment of
                         the intellectual propefiy rights in respect of the improvements to the
                         licensee;
           (b)    Assigns, transfers and sets over absolutely to the licensee all right title
                  and interest to the improvements including all claims as they relate to the
                  improvements.


       6   GST
           (a)    GST means a goods and services tax as defined in A New Tax System
                  (Goods and Services Tax) Act 1999,


           (b)   ln respect of any taxable supply, the licensee must pay to the licensor an
                 additional amount equal to the prevailing GST rate on the supply. The
                 additional amount referred to in this clause is payable at the same time
                 and in the same manner as the licence fee subject to the receipt by the
                 licensee of a valid tax invoice, as defined in A New Tax system (Goods
                 and Services Tax) Act 1999.


      7    Term and termlnation
           (a)   Term
                 This deed begins on 01s July 2013 the commencemant date and will
                 continue for the term unless it is earlier terminated.
           (b)   Termination on notice
                 Either party may terminate this deed by notice in writing to the other if the
                 other party commits any breach of any provision of this deed, and has
                 failed to remedy such breach within fourteen days of receipt of notice
                 speciffing:
                 (i)    The exact nature of the breach committed by the defautting party;
                        and
                 (ii)   What is required by the defaulting party to remedy the breach;




                                                 7
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 89 of
                                CONFIDENTIAL
                                      129

       8.    Licence fee
             (a)    Payment of llcence fee
                    The licensee must pay the licence fee specified in the schedule to the
                    licensor during the term.
             (b)    Late payment
                   lf the licence fee or any other monias payable by the licensee to the
                   licensor remain unpaid for seven days after the due date for payment,
                   whether or not formal demand has been made, then the licensee shall
                   pay, in addition to any monies actually owing to lhe licensor, interest at
                   the rate of 2o/o over the bank indicator lending rate nominated by the
                   licensor on such monies from the date the payment actualty fell due until
                   such monies are recovered and paid to the licensor.


       9.    Warrantlea by licenaor
             The licensor warants to the licensee that:
            {a}    The licensor has the power and authority to enter into this deed; and
            (b)    The intellectual proper$ rights granted under this deed will not when used
                   in accordance with this deed infringe the intellectual property righls of any
                  pefson.


      10.   Third psrty claim
            (a)   Provided that the licensee is not in breach of its obligations under this
                  deed, if a third party makes a claim against the licensee alleging that use
                  of the intellectual propefi infringes its intellectual property rights, the
                  licensor will defend, indemnifo and hold harmless the licensee from such
                  a claim provided that the:
                  (i)     The licensee notifies the licensor in writing promptly of the claim;
                  (ii)    The licensee provides such information, assistance and co-operation
                          as the licensor may reasonably request and at its expense, from
                          time to time; and
                  (iii)   The licensor has full discretion to defend, compromise or seftle any
                          such claim on such terms as the licensor deemE fit.
            (b) lf the licensor cannot satlsfactorlly      settle the claim so aB to retain
                  ownership     of   the intellectual property, its liability will be limited to

                                                    I
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 90 of
                                CONFIDENTIAL
                                      129

                    terminating this deed, and refunding the licensee an amount equal to the
                    portion of any licence fee paid for the period following termination,
             (c)   Nothing in this clause authorises the licensee to defend, compromise or
                   settle any claim on the licensor's behalf,


       11. Llmitation of liability
             (a)   Other than in respect of a party's:
                   (i)    Breach of the confidentiality provisions of this deed; or
                   (ii)   lnfringement of another party's intellectual property rights; or
                   (iii)  lndemnification obligations under this deed; or
                   (iv) Wilfulmisconduct.
             (b)   Neither party will be liable to the other for any consequsnlial, special or
                   punitive damages arising out of this deed. Each party's cumulative direct
                   damages will be limited to the licence fee payable under this deed in the
                   prior tuvelve month period. This clause survives the termination or
                   expiration of this deed.


      12. Araignment
            No party may assign its rights or obligations under this deed without the prior
            written consent of the other parties, which consent may be given or withhetd, or
            given on condilions, in the absolute discretion of those other parties.


      13. Time
            The parties hereto agree that time shall in all respects be of the essence       in
            regards this daed.


      14.   Noticea
            A communication required by this deed, by a party to another, must be in
            writing and may be given to them by being:
            (a) Delivered personally; or
            (b) Posted to their address specified in this deed, or as later notified by them,
                 in which case it will be treated as having been received on the second
                 business day after posting; or



                                                   o
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 91 of
                                CONFIDENTIAL
                                      129

             (c)   Faxed to the facsimile number of the party with acknowledgment of
                   receipt received electronicelly by the sender, when lt will be treated as
                   received on the day of sending, or
             {d)   Sent by email to their email address, when it will be treated as received
                   on that day.


       15. Walver or variation
             (a)   A party's failure or delay to exercise a power or right does not operate as
                   a waiver of that power or right.
             (b)   The exercise of a power or right does not preclude:
                   (i)     lts future exercise; or
                   (ii)    The exercise of any other power or right; or
                   (iii)   The variation or waiver of a provision of this deed or a party's
                           consent to a departure from a provision by another party will be
                           ineffective unless in writing executed by the parties.


       16.   Counterpart
             Thie deed may be executed in any number of counterpads each of which will
             be an original, but counterparts together will constitute one and the seme
             instrument, and the date of the deed will be the date on which it is executed by
             the last party.


       17.   Goste
             (a) Each party will pay its own costs of and incidentalto this deed.
             {b) The licensee will bear all duty payable on this deed and keep indemnified
                   the licensor in respect of that liability.
             (c)   The liceneee will bear all GST payable in respect of any supply under this
                   deed upon receipt of tax invoice issued by the licensor.




                                                      10
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 92 of
                                CONFIDENTIAL
                                      129

                               REFEREHCE SCHEDULE

       Deed dab:               0lstJuly 2013
                               $28,254,666.00 (ex GST) for exctusive perpetual
       Llcence fiee:
                               aasignment
       Product:                Risk algorithms and CIC++IC#IR code


       Commencement deb:      01 July 2013
       Term:                  No end
                              All Marks Associated with lntegyr:2, lntegyrs and
       Trademar*:
                              assoeiated marks
                              Training Systems Patent (in progress and covered
       Patent:                under the Aualndustry Notice of Registration for the
                              R&D Tax lncentivs including lR1300A8Z)




                                        11
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 93 of
                                CONFIDENTIAL
                                      129

       S]GNED AS A DEED

       Executed hy
       Hotwire Preemptive lntelligence Pty Ltd         )
       A.C.N. 164 068 348 in accordance with gJZT           )
       Corporations Act 2001 (CTH) and its constitution     )




                                                                       l*
        Ramona Watts                                  J    Robert
        DIRECTOR                                      D       R
                                                                    U

       Executed by
       Cratg Wright R&D (A.B.N, 97 481 148 384)




                                 I




      Craig $ Wright




                                              12
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 94 of
                                CONFIDENTIAL
                                      129



                         II{TELLECTUAL PROPERW LICEilCE




                                                                          PARTIEE


                                                                         CWR&D
                                                              ABil   974El 14,8 384
                                                                     As Truabc fior
                                                                      DeMorgrn
                                                              ABH 72 433 066 {48
                                                                       (Licensor)


                                                                              AND


                                        Hotrvlre Pru-Emptlve lnlolllgoncc fty Lid
                                                            Atstrl rl8 t84 06t 3.t8
                                                                         (Llcensee)




                                                                           Rcf l.fW
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 95 of
                                CONFIDENTIAL
                                      129

       THIS DEED dated 22nd day of August 2013

       BETWEEN
              C W R&D for DeMorgan
                                                                                     (Licensor)
       And
                     Jamie Wilson
                     Ramona Watts
                                  for Hotwire Pre-Emptive lntelligence Pty Ltd
                                                                                     (Licensee)

       RECITALS
       A.    The licensor owns or has the right to use the intellectual property as software.
       B.    The licensee desires the intellectual property for the permitted use.
       C.    The licensor and the licensee wish to record the licence, which has been
             granted to the licensee to use the intellectual property in accordance with this
             deed.
       D.    The licensor is the absolute owner of the entire unencumbered cop)/right in the
             works described in the schedule,
       E.    The licensor has agreed to license the works to the licensee and the licensee
             has agreed to accept such licence on the following terms and conditions,
       F.    The licensor has clear title internationally (iudgement from NSWSC 2013 I
             225983).


      OPERATIVE PART
       1.    Deflnltiona
             ln this deed:
             (a)   Business means the business operated by the licensee described as such
                   in the schedule;
             (b)   Business day means a day, not being a Saturday, Sunday or gazetted
                   public holiday, on which banks are open for commercial business where
                   performance of an obligation under this deed is to take place;
             (c)   Claim means, in relation to a person,     a claim, demand, remedy, suit.
                   injury, damage, loss, cost liability, action, proceeding, right of action,
                   chose in action, claim for compensation or reimbursement or liability
                   incurred by or to be made or recovered by or against the person, however




                                                   2
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 96 of
                                CONFIDENTIAL
                                      129

                 arising and whether ascertained or unascertained, or immediate, future or
                 contingent;
           (d)   Commencement date means the date so specified in the schedule;
           (e)   Confidential infonnation means all technical and other information and
                 know how, including all information and know how in any eye or machine
                 readable form or other format, disclosed or given to the licensee from any
                 source in respect of or incidental to:
                 (i)     The product;
                 (ii)    The technology:
                 (iii) The licensor; and
                 (iv) Any other information disclosed or given to the licensee by the
                       licensor which is declared by the licensor to be confidential
                         information:
           (f)   lmprovements means any improvement, modification, enhancernent or
                 derivative of the intellectual property arising during the term.
           (e)   lntellectual property means:
                 (i)     The confidential information;
                 (ii)    The improvementsi
                 (iii)   The patent; and
                 (iv)    The trade mark;
           (h)   Licence fee means the amount calculated and paid by the licensee to the
                 licensor specified in the schedule;
           (i)   Notice means a wriften notice, consent approval, direction, order or other
                 communication;

           fi)   Obligation means any legal, equitable, contractual, statulory or other
                 obligation, deed, covenant, commitment, duty, undedaking or liability;
           (k)   Patent m6ans the registered patent or patent application including the
                 provisional and complete specifications described in the schedule;
           (l)   Permitted use means to conduct the business to exploit market, promote,
                 develop, integrate, research, sell and conduct and any other activity
                 undertaken with respect to the product for profit or r€wardi
           (m)   Product means the product described as such in the schedule;
           (n)   Right includes     a legal,   equitable, contractual, statutory or other right,
                 power, authority, benefit, privilege, remedy, discretion or cause of action:

                                                    3
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 97 of
                                CONFIDENTIAL
                                      129

            (o)   Technology means all that technical information which relates to or forms
                  part of the product, including, without limitation, methodology, techniques.
                  drawings, outlines, notes, algorithms, detailed designs, flow charts,
                  results, soffware: partial or intermediate versions and prototypes, data,
                  formulae and other proprietary information and know how in the licensee's
                  possession or control or which is revealed to the licensee which relates to
                  the product;
            (p)   Term means the term set out in the schedule; and
            (q)   Trade mark means the registered trade mark, trade mark registration
                  application and comrnon law trademarks described in the schedule.


       2,   lnterpretation
            This deed is governed by the law of NSW and the parties submit to the non-
            exclusive jurisdiclion of the courts of that state,


            ln the interpretation of this deed:
            (a)   References to legislation or provisions of legislation include changes or
                  re-enactments of the legislation and statutory instruments and regulations
                  issued under the legislation;
            (b)   Words denoting the singular include the plural and vice versa, words
                  denoting individuals or persons include bodies corporate and vice versa;
                  references to documents or deeds also mean those documents or deeds
                  as changed, novated or replaced, and words denoting one gender include
                  allgenders,
            (c)   Grammatical fonns     of defined words or phrases have corresponding
                  meanings:
            (d)   Partias must perform their obligations on the dates and times fixed by
                  reference to the schedule;
            (e)   Reference to an amount of money is a reference to the amount in the
                  lawful currency of the Commonwealth of Australia;
            (f)   lf the day on or by which anything is to be done is a Saturday, a Sunday
                  or a public holiday in the place in which it is to be done, then it must be
                  done on the next business day;



                                                   4
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 98 of
                                CONFIDENTIAL
                                      129

            (g)   References to a party are intended to bind their executors. administrators
                  and permitted transferees; and
            (h)   Obligations under this deed affecting more than one party bind them
                  jointly and each of them severally.


       3.   Licence
            The licensor hereby grants to the licensee an exclusive licence to use the
            intellectual property for the permitted use on the terms of this deed.


            ln consideration of the licenen fee payable hereunder the licensor grants to the
            licensee an exclusive transferrable licence to copy publish sell or otherwise use
            the works in the course of its business in Australia and/or Overseas in respect
            of the whole or any part of the works commencing on 015t July 2013.


            ln consideration of the licence hereby granted to the licensee the licensee must
            pay a licence fee as defined in the Payment schedule (GST exclusive) to the
            licensor on or before the dates set in the Payment schedule,


            The payment is to be issued in Bitcoin at the going market rates


       4.   Llcensee's Promises
            (a) Undertakings
                  The licensee undertakes to:
                  (i)    Use its reasonable commercialendeavours to:
                         (1)   Preserve the value and validity of the intellectual property; and
                         (2)   Create. promote, retain, and enhance the goodwill          in the
                               intellectual property:
                  (ii)   During the term and thereafter the termination of this deed not to
                         allow or facilitate the use, nor exploit the intellectual property in a
                         manner in any way detrimental to the licensor and not contravene.
                         deny or contest the rights subsisting in the intellectual property, and
                         take such steps as may be appropriate and available to the licensee
                         to prevent the infringement of any and all the rights subsisting in the
                         intellectual ProPefi;

                                                        5
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 99 of
                                CONFIDENTIAL
                                      129

                  (iii)   In connection with the permitted use not give any warranty:
                          (1) Beyond that which the licensee is obliged in law to give; or
                          (2) Which has not been approved in writing by the licensori
                  (iv) To use the intellectual   property only for the perrnitted use and not for
                          any other use:
                  (v)     Treat as confidentialthe confidential information excepl that which at
                          the time of its disclosure to the licensee was generally available. or
                          subsequently became known to the public provided always that this
                          covenant shall continue in full force and effect notwithstanding that
                          lhis deed has terminated; and
                  (vi)    Devote all reasonable commercial endeavours in the conduct and
                          operation of the business'
            (b)   lndemnity
                  (i)     The licensee hereby agrees to fully, efrectually, and promptly
                          indemnify the licensor against any loss, either direct or indirect,
                          damage or expense whatsoever which the licensor may suffer or
                          incur in resPect of:
                          (1)   Any breach by the licensee of the provisions of this deed; or
                          (2)   Any claim by any person against the licensor arising out of or in
                                respect of the exploitation of the intellectual property by the
                                licensee; and
                  (ii)    The licensee hereby irrevocably releases the licensor and waives all
                          claims which the licensee may have in the future against the
                          licensor, in respect of any action claim or remedy whatsoever in any
                          way attributable to the exploitation of the intellectual property by the
                          licensee.


       5.   lmprovemente
            lf the licensee develops any improvements, the licensor hereby irrevocably:
            (a)   Grants to the licensee the right to apply for any incidental intellectual
                  property rights availablc in respect of that improvement and in connection
                  with such appllcatlon. the licensor sltall:




                                                       o
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 100 of
                                CONFIDENTIAL
                                       129

                  {i)    Make, supply and assist in the preparation of all models, plans,
                         drawings or specifications necessary or convenient for the proper
                         understanding or development of the improvements; and
                  (ii)   Grant and do all things necessary to give effect to an assignment of
                         the intellectual properg rights in respect of the improvements to the
                         licensee,
            (b)   Assigns, transfers and sets over absolutely to the licensee all right title
                  and interest to the improvements including all claims as they relate to the
                  improvements.


       6.   GST
            (a)   GST means a goods and services tax as defined in A New Tax System
                  (Goods and Services Tax) Act '1999.


            (b) ln respect of any taxable supply, the licensee must pay to the licensor an
                  additional amount equal to the prevailing GST rate on the supply- The
                  additional amount referred to in this clause is payable at the same time
                  and in the same manner as the licence fee subject to the receipt by the
                  licensee of a valid tax invoice, as defined in A New Tax System (Goods
                  and Services Tax) Act 1999.


       7    Term and termination
            (a)   Term
                  This deed begins on 01s July 2013 the commenoement date and will
                  continue for the term unless it is earlier terminated'
            (b)   Termination on notice
                  Either party may terminate this deed by notice in writing to the other if the
                  other party commits any breach of any provision of this deed, and has
                  failed to remedy such breach within fourteen days of receipt of notice
                  specifYing:
                  (i)    The exact nature of the breach comrnitted by the defaulting party;
                         and
                  (ii)   What is required by the defaulting party to remedy the breach;



                                                   7
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 101 of
                                CONFIDENTIAL
                                       129

       8     Licence fee
             (a)   Payment of licence fee
                   The licensee must pay the licence fee specified in the schedule to the
                   licensor during the term.
             (b)   Late payment
                   lf the licence fee or any other monies payable by the licensee to              the

                   licensor remain unpaid for seven days after the due date for payrnent,
                   whether or not formal demand has been made, then the licensee shall
                   pay, in addition to any monies actually owing to the licensor, interest at
                   the rate ol     over the bank indicator lending rate norninated by the
                                  Zo/a

                   licensor on such monies from the date the payment actually fell due until
                   such monies are recovered and paid to the licensor,


       9.    Warrantles by llceneor
             The licensor warrants to the licensee that:
             (a)   The licensor has the power and authority to enter into this deed; and
             (b)   The intellectual property rights granted under this deed will not when used
                   in accordance with this deed infringe the intellectual property rights of any
                   person.


       10.   Third plrty claim
             (a)   Provided that the licensee is not in breach of its obligations under this
                   deed, if a third   pafi   makes a claim against the licensee alleging that use
                   of the intellectual property infringes its intellectual property rights, the
                   licensor will defend, indemnify and hold harmless the licensee from such
                   a claim provided that the:
                   (i)     The licensee notifies the licensor in writing promptly of the claim;
                   (ii)    The licensee provides such information, assistance and en-operation
                           as the licensor may reasonably request and at its expense. from
                           time to time; and
                   (iii)   The licensor has full discretion to defend, compromise or settle any
                           such clalm on such terms as the licensor deems fit"
             (b) lf the llcensor cannot satisfactorily settle the claim so as to retain
                   ownership      of the     intellectual property,   its liability will be limited to
                                                        8
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 102 of
                                CONFIDENTIAL
                                       129

                   terminating this deed, and refunding the licensee an amount equal to the
                   portion of any licence fee paid for the period following termination.
             (c)   Nothing in this clause authorises the licensee to defend, compromise or
                   settle any claim on the licensor's behalf.


       11.   Limitation of liabilitY
             (a)   Other than in respect of a party's:
                    (i)    Breach of the confidentiality provisions of this deed; or
                    (ii)   lnfringement of another   pafi's   intellectual property rights; or
                    (iii) lndemnification   obligations under this deed; or
                    (iv)   Wilful misconduct.
             (b)    Neither party will be liable to the other for any consequential, special or
                    punitive damages arising out of this deed. Each party's cumulative direct
                   damages will be limited to the licence fee payable under this deed in the
                   prior twelve month period. This clause survives the termination or
                    expiration of this deed-


       12- Asslgnment
             No party may assign its rights or obligations under this deed without the prior
             written consent of the other parties, which consent may be given or withheld, or
             given on conditions. in the absolute discretion of those other parties.


       13.   Time
             The parties hereto agree that time shall in all respects be of the essence          in
       '     regards this deed.


        14. Notices
             A communication required by this deed, by a party to another, must be               in

             writing and rnay be given to them by being:
             (a)    Delivered PersonallY; or
             (b)    Posted to their address specified in this deed, or as later notified by them,
                    inwhich case it will be treated as having been reccivcd on the gecond
                    business daY after Posting; or


                                                       o
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 103 of
                                CONFIDENTIAL
                                       129

              (c)   Faxed to the facsimile number of the party with acknowledgment of
                    receipt received electronically by the sender, when it will be treated as
                    received on the daY of sending. or
              (d)   Sent by email to their email address, when it will be treated as received
                    on that daY.


       15. Waiver     or variation
              (a)   A party's failure or delay to exercise a power or right does not operate as
                    a waiver of that Power or right.
              (b)   The exercise of a power or right does not preclude:
                    (i)     lts future exercise; or
                    (ii)    The exercise of any other power or right; or
                    (iii)   The variation or waiver of a provision of this deed      or a party's
                            consent to   a departure from a provision by another party will   be

                            ineffective unless in writing executed by the parties'


       16.    CounterPart
              This deed may be executed in any number of counterparts each of which will
              be an original, but counterparts together will constitute one and the same
              instrument, and the date of the deed will be the date on which it is executed by
              the last Party.


        17.   Coste
              (a) Each party will pay its own costs of and incidentalto this deed.
              (b) The licensee will bear all duty payable on this deed and keep indemnified
                    the licensor in respect of that liability.
              (c)   The licensee will bear all GST payable in respect of any supply under this
                    deed upon receipt of tax invoice issued by the licensor'




                                                       10
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 104 of
                                CONFIDENTIAL
                                       129

                              REFERENCE SCHEDULE

       Deed data:             01d July 2013


       Licence fee:           $33,950,000.00 (ex GST) for exclusive assignment
                              The payment dates and terms are defined in the
                               Payment schedule


       Product:                Risk algorithms and 619++/C#/R code
                               Bitcoin contract sYstem
                               Escrow system


       Commenoement   date:    01 JulY 2013

       Term
                               No end


       Tredemark:              All Marks Associated with Integyz and associated
                               marks


       Petentt                 Training Systems Patent (in progress and covered
                               under the Auslndustry Notice of Registration for the
                               R&D Tax lncentive including |R1300282)




                                              11
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 105 of
                                CONFIDENTIAL
                                       129

                                        Peymentrchadula


       Payment ia to be made aE followe:

       Tax   Yaer     Ex GST Amountl PaYmant              Duc

       2013 - 2014    $ 10,000,000.00                     15   Aug   2013
       2014 - 2015    $ 10,000,000.00                     15   Aug   2014
       2015 - 2018    $ 8,000,000.00                      15   Aug   2015
       2018 -2017     $ 5,950,000.00                      15   Aug   2018




                                               13
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 106 of
                                CONFIDENTIAL
                                       129


         SIGI{ED AS A DEED

        Executed by
        Hotwire Preemptive lntelligence Pty Ltd         )
        A.C.N, 164 068 $48 in accordance with s.127
        Corporalions Act 2001 (CTH) and its constitution




         Ramona Watts                                   Jamie Robert Wilson
         DIRECTOR                                       DIRECTOR



                 I
                       +          eL
        Executecl by
        Craig Wright R&D (A.B,N. 97 481 146 384)




                         .u!     -./ ' '4


        Craig S Wr.lht




                                                12
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 107 of
                                CONFIDENTIAL
                                       129

C/Obr C-Wright                                                                        Tax lnvoice
Charles Sturt University
Wagga Wagga Campus                                                          I)   TE
                                                                                             'N\IOEET
CrWright@csu.edu.au                                                       22l08n013             105


                                            At3^/ 7 ?+u r+   ( 3t4
                             EttL TO                                         SHIP TO
       Ccin-Erch
       Cdn-Erch ny LE
       PO Box 558
       Gordon, NSW 2072




                                                                        DUE DATE            P.O, NUMEER
                                                                        21rO9/2013

     fiEftl                 oEscRtmo]t            OW         RATE            AMOTJNT               T$(
INTELLECruA Ae Pgr Occd                                1 28,534,0.19.025    28.534,049.79        2.853,404.98
L PROPERTY Soltune Liccnrc or par ercigne<t
LICENCE     Ds€d
              f0r2013   t21ffi1
Gonoulting    Hgndov€r of Sohrare in Deed             1 2,750.000.025 2,750.000,00                275,0m.00
              RcrcrrEfi Trainhg snd Dcvclopmcnl
              auignmanl
              (12 Months)




                                                             Sublotal                          31.284,049.79
                                                             TAJ(                               3,128,404.98


                                                             Total (lnc. G$Tl:                 u,172.ll,,.,n
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 108 of
                                CONFIDENTIAL
                                       129




                        INTELLECTUAL PROPERTY LICENCE




                                                                   PARTIES


                                                          Cralg Wdght R&D
                                                        ABl,t 97 481 145 384
                                                                   (Licensor)


                                                                        AND


                                                         Coln.Exch Pty Ltd
                                                        ABN 3r 163 338467
                                                                  (Licansee)




                                                                      Ref:CE
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 109 of
                                CONFIDENTIAL
                                       129



       THIS DEED dated 22e day of August 2013

       BETWEEN
              Craig Wright of Craig Wright R&D
                                                                                    {Licensor)
       And
                    Jamie Wilson for Coin-Exch pty Ltd
                                                                                   (Licenseel

       RECITALS
       A.   The licensor owns or has the righl to use the intellectual property as software.
       B.   The licensee desires the intellectual property for the permitted use.
       C.   The licensor and the licensee wish to record the licenca, which has been
            granted lo the licensee to use the intelleclual property in accordance with
                                                                                        this
            deed.
      D.    The licensor is the absolute owner of the enlire unencumbered copyright in the
            works described in the schedule.
      E.    The licensor has agreed to license the works to the licensee and the licensee
            has agreed to accept such licence on the following terms and conditions,
      F.    The licensor has clear title internationally based on judgement from NSWSC
            2013 t 245661


      OPERATIVE PART
      1.    Deflnltlons
            ln this deed:
            (a)   Business means the business operated by the licensee described as such
                  in the schedule:
            (b)   Business day means a day. not being a saturday, Sunday or gazetted
                  public holiday, on which banks are open for commercial business where
                  performance of an obligation under this deed is to take place.
            (c)   claim means, in relation to a person, a claim, demand. remedy, suit.
                  injury, damage, loss, cost liability. action. proceeding. right of action,
                  chose in action, claim for compensation or reimbursement or liability
                  incurred by or to be made or recovered by or against the person, however
                  arising and whether ascertained or unascerttined, or immediate, future or
                  contingent:
            (d)   commencement date means the date so specified in the schedute;

                                                 2
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 110 of
                                CONFIDENTIAL
                                       129



           (e)   Confidential informalion means all technical and other infonnation and
                 know how, including all information and know how in any eye or machine
                 readable form or other format, disclosed or given to the licensee from any
                 source in respect of or incidental to;
                 (i)    The product:
                 (ii)   The technology:
                 (iii) The licensor; and
                 (iv) Any other information disclosed or given to the licensee by the
                       licensor which is declared by the licensor to be confidentiat
                        information;
           (0    lmprovements means any improvement. modification. enhancement or
                 derivative of the intellectual prop€rty arising during the term.
          (g)    lntellectual property meens:
                 (i)    The confidential information;
                 (ii)   The improvements;
                 (iii) The patent: and
                 (iv) The trade mark;
          (h)    Licence fee means the amount calculated and paid by the licensee to the
                 licensor specifred in the schedule;
          (i)    Notice means a wrilten notice. consent approval, direction, order or other
                 communication:

          0)     obligation means any legal, equitable. contractual, statutory or other
                 obligation, deed, covenant, commitment. duty. undertaking or liability;
          (k)    Patent means the registered patent or patent application including the
                 provisional and complete specifications described in the schedule;
          (l)    Permitted use rrleans to conduct the business to exploit market. promote,
                 develop. integrate, research. sell and conduct and any other activity
                 undertaken with respect to the product for profit or reward:
          (m)    Product means the product described as such in the schedule.
          (n)    Right includes   a legal, equitable.     contractual, stalutory or other right,
                 power. authority, benefit, privilege, remedy, discretion or cause of action;
          (o)    Technology means all that technical information which relates to or forms
                 part of the product. including, without limitalion, methodology, techniques,
                 drawings. outlines, notes, algorithms, detailed designs. flow charts.

                                                  3
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 111 of
                                CONFIDENTIAL
                                       129



                 result$, software: partial or intermediate versions and prolotypes, data,
                 formulae and other proprletary information and know how in the licensee's
                 possession or control or which is revealed to the licensee which relates to
                 the product:
           (p)   Term means the term set out in the schedule; and
           (q)   Trade mark means the registered trade mark, trade mark registration
                 application and common law trademarks described in the schedule.


      2.   lnterpretation
           This deed is governed by the law of NSW and the parties submit to the non-
           exclusive jurisdiction of the courts of that state,


           ln the interpretation of this deed:
           (a)   References to legislation or provisions of legislation include changes or
                 re-enaclments of the legislation and statutory instruments and regulations
                 issued under the legislataon;
           (b)   Words denoting the singular include the plural and vice versa; words
                 denoting individuals or persons include bodies corporate and vice versa;
                 references to documents or deeds also mean those documents or deeds
                 as changed, novated or replaced, and words denoting one gender include
                 allgenders:
           (c)   Grammatical forms     of defined words or phrases have      corresponding
                 meanings;
           (d)   Parties must perform their obligations on the dates and times fixed by
                 reference to the schedule:
           (e)   Reference to an amount of money is a reference to the emount in the
                 lawful currency of the Commonwealth of Australia:
           (0    lf the day on or by which anything is lo be done is a Saturday, a Sunday
                 or a public holiday in the place in which it is to be dona, then it must be
                 done on the next business day;
           (g)   Referencee to a par$ are intended to bind their executors. administrators
                 and permitted transfcrees; and
           (h)   Obligations under this deed affecting more than one party bind them
                 jointly and each of them severally"

                                                  4
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 112 of
                                CONFIDENTIAL
                                       129




      3    Licence
           The licensor hereby grents to the licensee an exclusive licence to use the
           intelleclual property for the permitted use on the terms of this deed.


           ln consideration of the licence fee payable hereunder the licensor grants to the
           licensee an exclusive transferrable licence to copy publish sell or otherwase use
           the works in the course of its business in Australia and/or Overseas in respect
           of the whole or any part of the works commencing on 01st July 2013.


           ln consideration of the licence hereby granted to the licensee the licensee must
           pay a one off licence fee of $28,534,049,79 (GST exclusive) to the licensor on
           or before the 30m Sept 2013.


           The payment is to be issued in capitalas ordinary shares in the licensee as per
           the schedule.


      4,   Licenlee'g promirel
           (a)   Undertakingr
                 The licensee undertakes to:
                 (i)    Use its reasonable commercaalendeavours to:
                        (1)   Preserve the value and validity of the intellectual prope(y; and
                        (21 Create, promote, retain, and enhance the goodwill in            the
                              i   ntellectual property;
                 (ii)   During the term and thereafrer the termination of this deed not to
                        allow or facilitate the use, nor exploit the intellectual property in a
                        manner in any way detrimenlal to the licensor and not contravene,
                        deny or contest the rights subsisting in the intellectual property, and
                        take such steps as may be appropriate and available to the licensee
                        to prevent the infringement of any and all the rights subsisting in the
                        intellectual property;
                 (iii) ln connection with the permitted use not give any warranty:
                       (1) Beyond that which lhe licensee is obligecl in law to give; or
                        (21   Which has not been approved in writing by the licensor;

                                                          5
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 113 of
                                CONFIDENTIAL
                                       129




                  (iv)   To use the intellectual properg only for the permitted use and not for
                         any other use;
                 (v)     Treat as confidential the confidential information except that which at
                         the time of its disclosure to the licensee was generally available, or
                         subsequently became known to the public provided always that this
                         covenant shall continue in full force and effect nohlrithstanding that
                         this deed has terminated: and
                 (vi)    Devote all reasonable commerciel endeavours in the conduct and
                         operation of the business.
           (b)   lndemnity
                 (i)     The licensee hereby agrees to fully, effectually, and prompily
                         indemnify the licensor against any loss. either direct or indirect.
                         damage or expense whatsoever which the licensor may suffer or
                         incur in respect of.
                         (1)   Any breach by the licensee of the provisions of this deed; or
                         (2)   Any claim by any person against the licenEor arising out of or in
                               respect of the exploitation of the intellectual property by the
                               licensee; and
                 (ii)    The licensee hereby irrevocably releases the licensor and waives all
                         claims which the licensee may have         in the future against the
                         licensor, in respecl of any action clainr or remedy whatsoever in any
                         way attributable to the exploitation of the intellectual property by the
                         licensee.


      5.   lmprovements
           lf the licensee develops any improvements, the licensor hereby irrevocably:
           (a)   Grants to the licensee the right to apply for any incidental intellectual
                 property rights available in respect of that improvement and in connection
                 with such application, the licensor shall:
                 (i)     Make, supply and assist in the preparation of       aI   models, ptans,
                         drawings or specifications neoassary or convenient for the proper
                         understanding or development of the improvements; and




                                                   6
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 114 of
                                CONFIDENTIAL
                                       129



                 (ii)   Grant and do all things necessary to give effect to an assignment of
                        the intellectual property rights in respect of the improvements to the
                        licensee:
           (b)   Assigns. transfers and sets over absolutely to the licensee all right title
                 and interest to the improvements including all claims as they relate to lhe
                 improvements.


      6.   GST
           (a)   GST means a goods and services tax as defined in A New Tax System
                 (Goods and Services Tax) Act 1999.


           (b)   ln respect of any taxable supply, the licensee must pay to the licensor an
                 additional amount equal to the prevailing GST rate on the supply. The
                 additional amount referred to in this clause is payable al the same time
                 and in the same rnanner as the licence fee subject to the receipt by the
                 licensee of a valid tax invoice, as defined in A New Tax System (Goods
                 and Services Tax;Act 1999.


      7    Term and termlnatlon
           (a)   Term
                 This deed begins on 01et July 2013 the commencement date and will
                 continue for the term unless it is earlier terminated.
           (b)   Termination on notlce
                 Either party may terminate this deed by notice in writing to the other if the
                 other party commits any breach of any provision of this deed, and has
                 failed to remedy such breach within fourteen days of receipt of notice
                 specifying:
                 (i)    The exact nature of the breach committed by the defaulting party:
                        and
                 (ii)   What is requlred by the defaulling par$ to remedy the breach.




                                                  7
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 115 of
                                CONFIDENTIAL
                                       129



       I     Llcence fee
             (e)    Payment of licence fee
                   The licensee must pay the licence fee specified in the schedule to the
                   licensor during the term.
             (b)   Late payment
                   lf the licence fee or any other monies payable by the licensee to the
                   licensor remain unpaid for seven days after the due date for payment,
                   whether or not formal demand has been made, then the licensee shall
                   pay. in addition to any monies actually owing to the licensor, interest
                                                                                           at
                   the rate of 2o/o over the bank indicator lending rate nominated by the
                   licensor on such monies from the date the payment actually feil due unril
                   such monies are recovered and paid to the licensor.


      9.    Warrantlee by licenror
            The licensor warrants to the licensee that:
            (a) The licensor has the power and authority to enter into this deed; and
            (b) The intellectual property rights granted under this deed will not when used
                   in accordance with this deed infringe the intellectual properg rights of any
                   p€rson.


      10.   Third party clalm
            (a)   Provided that the licensee is not in breach of its obligations under this
                  deed, if a third party makes a claim against the licensee alleging that use
                  of the intellectual proper$ infringes its intellectuat property rights, the
                  licensor will defend. indemnifu and hold harmless lhe licensee from such
                  a claim provided that the:
                  (i)     The licensee notifies the licensor in writing promptty of the ctaim;
                  (ii)    The licensee provides such information. assistance and co-operation
                          as the licensor may reasonably request and at its expense, from
                          tlme to ilme; and
                  (ili)   The licensor haE full discretion to defend. compromise or se$e any
                          such clalm on such terms as the licensor deems fit.
            (b) lf the licensor cannot satisfactorily settle the claim so as to retein
                  ownership     of the intellectual    property,   its liabitity will be limited   to

                                                   I
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 116 of
                                CONFIDENTIAL
                                       129




                    terminating this deed, and refunding the licensee an amounl equal to the
                    portion of any licence fee paid for the period following termination.
             (c)    Nothing in this clause authorises the licensee lo defend, compromise or
                    settle any claim on the licensor's behalf.


       11. Limitatlon of tiability
             (a)    Other than in respect of a party's:
                    (i)    Breach of the confidentiality provisions of this deed: or
                    (ii)   lnfringernent of another party's intellectual property rights: or
                    (iii)  lndemnification obtigations under this deed: or
                    (iv) Witful misconduct,
             (b)   Neither party wall be liable to the other for any consequential, special or
                   punitive damages arising out of this deed. Each party's cumulative
                                                                                        direct
                   damages will be limited to the licence fee payable under this deed in the
                   prior twelve month period. This clause survives the terminalion or
                   expiration of this deed.


      12. Asrlgnment
            No party may assign its rights or obligations under this deed without the prior
            written consent of the other parties, which consenl may be given or withheld, or
            given on conditions, in the absolute discretion of those other parties.


      13.   Tlme
            The parties hereto agree that time shall in all respects be of the essence in
            regards this deed,


      14.   Notlces
            A communication required by this deed, by a party to another. must be              in
            writing and may be given to them by being:
            (a)    Delivered personally; or
            (b)    Posted to their address specrfied in this deed, or as later notifird by them,
                  in which case lt will be treated as having been received on the second
                  business day after posting; or



                                                     I
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 117 of
                                CONFIDENTIAL
                                       129




            (c)   Faxed to the facsimile number of the party with acknowledgment of
                  receipt received electronically by the sender, when it will be treated as
                  received on the day of sending, or
            (d)   Sent by email to their email address, when it will be treated as received
                  on that day.


      15.   Walver or variatlon
            (a)   A party's failure or delay to exercise a power or righl does not operate as
                  a waiver of that power or right.
            (b)   The exercise of a power or right does not preclude:
                  (i)    lts future exercise: or
                  (ii)   The exercise of any other power or right; or
                  (iii) The variation or waiver of a provision of this deed or a party's
                         consent to a departure from a provision by another party will be
                         ineffective unless in writing executed by the parties.


      16.   Counterpart
            This deed may be executed in any number of counterparts each of which will
            be an original, but counterparts together will constitute one and the same
            instrument, and the date of the deed will be the date on which it is executed by
            the last party.


      17.   Cootc
            (a) Each party will pay its own costs of and incidental to this deed.
            (b) The licensee will bear all duty payable on this deed and keep indemnified
                  the licensor in respect of that liability,
            (c)   The licensee will bear all GST payable in respect of any supply under this
                  deed upon receipt of tax invoice issued by the licensor.




                                                    10
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 118 of
                                CONFIDENTIAL
                                       129




                             REFERET{CE SCHEDULE

      Dced date:             0l8rJuly 2013
                             $28.534,049.79 (ex GST) for exclusive perpetual
      Llcence fiee:
                             assignment
      Product:               Bitcoin and Exchange Software in C/C++/C#/R code


      Commrncemcnt deb:      01 July 2013
      Tem:                   No end
                             AllMarks Ageociated with Coin-Exch and aaeociated
      Tredemark:
                             marks
                             Trading Systems Patent (in progresa and covered
      Patrnt:                under the Auslndustry Notice of Registration for thE
                             R&D Tax lncentive including |R1300136)




                                        11
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 119 of
                                CONFIDENTIAL
                                       129



      gIGt{ED A8 A DEED

      Executed by
      Coln-Exch Ry          Ltd     )
      A.C.N. 163 338 467in accordance with s.127         )
      Corporatlons Act 2001 (CTH) and its constitution   )




         ,q4l I      t

              l /,
      Jamie RobartWilson
       DIRECTOR




      Executcd by
      Craig Wllght R&D (A.B.N, 97 4E1 146 384)

                                't/   -/

                            I
                     ..,.

         /,
                                           I
      Craig S Wright




                                               12
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 120 of
                                CONFIDENTIAL
                                       129
                                                                            r   tL   tL)       i.\i   \   l: i

      Fom 38 (veraton 4l                                                                                                  *t
      UCPR 6.2
                                                                           I t j,fi{:   ?nl-
                                                                                                                          -11

                                                                                                                          t


                                     STATEIIENT OF                CLAIM     IVC)                          lti    !,   ]




                     fi*
      Couil
                                         NSW Supreme Court
      Diviaion
                                         Gcneraldivision / Common Law
     List
                                         General
     Regiatry
                                        Sydnay
     Carc number                        2c'r 3            .L+s e,c- I
     ffi
     Plainilfr                          Cnig Strven tVrtght (ABN 97,18t     r4G SS4)



     Dcfendant                          N'EK INFO DEFENSE RESEARCH LLC


    ws
    Filsd for                          Crelg     I   Wrtght
                                       Plaintiff
    Contact nems and telaphonc         Craig S Wright
                                       0417 68il914
    Contect email                      Craig S Wrlght {creigswright@acm.org)
   Enhffis
    Marcanilrs Law - seb of Gooda and scrvices
                                                 -   contractugr Diapute
   ldara*rfrr,,-SCU6671g1t-




                                                                                               4
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 121 of
                                CONFIDENTIAL
                                       129




      RELIEF CT.AINED

      1      That the defendant pay the ptaintiff the total amount ctaimed betow.


            Amount of claim                   $ $28,533,016.79
             lnterest                         $0
            Filing fees                       s 999.00
            Service fees                      $ 34.00
            Solicitors fees                   $000
            TOTAL                             $ 028,534,049.79


     PLEAI}IIIIGS AND PARTICULARS

      1     Betwaen 2011 and 2013 the plaintiff provided contract labour services to the
            defendant. The plaintiff loaned mon€y to the defendant to the defendant at a set
            interest rate with a commercialexpectataon that the said monies would be repaid in
            fullwhen a prgecl was completed.

     2      This was isgued in Bitcoin. The value at the curent date       as   St3,g17 275
     3      Thc Software and SDK developed under th,s pro1ect is guaranteed againet the
            amounts of this elaim.

     4      The defendent is a company that operetea from Palm Beach, FL, USA and does
            reaearch in homcland security resaerch.

     5      By contract dated   I January 2009, the Defendant      agreed to pay the plarntiff for
            property and consulting aerviocs to complele research. The contracl was bonded
            against the intellectual property of the ctefendent.

     6     The material terms of the purchase contract w€re:

              a.   The Plaintiff was the contractor anct financier

              b.   The Defendant wag the Vendor

              c.   Completion was to take place on 30 June 2013

              d.   Time wag of the eggence of the contract

              e. Thst in the event thet ths Purchaser breached       the contract, the Sgll€r could
                   eilher afiirm or terminate the contract with a full return of vatue.

     7     The plaintiff conductad a project for the development of a Bitcoin SDK anct
           exchenge.
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 122 of
                                CONFIDENTIAL
                                       129


         I       The contract was cxecuted
                                             with an agreement      th.t ail created rnteilectuarproperty
                 revarts to the ownership of    plaintiff
                                              the           wth interest if the prolect concrudes
                 assignment of sheres in the defendent                                              without

      9         The contract set the interagt rate
                                                   et 120h carcurated annuary
      10        The exchangc rate wes contrect€d
                                                      with a formula to be $1.12 at the polnt
                                                                                              of braEch.
     11         Tha funding was suppriecr using
                                                  Bitcoin and Gord bonds.
     12        A bond of Au $20'000,000'00 was provided
                                                              to cover funding aspects of the res€arch
              and for the provision of ASC hardware
                                                      as a poored amount with a depreciated
              capitars varue of $9,929,571-2g with
                                                   strsight rine depreciation which has
                                                                                           years
                                                                                            5
              rcmaining,

     13         The contract gtated that a breach would
                                                            lead to liguidated damages to the
                                                                                              amounls
              stated ar the proi€ct limits. lf the liquidated
                                                              amount is not paad al tp and systcm$
              rctums to the sote orrnership of the plaintiff,

    14          Ths rP is softrare and code used in the
                                                        creation of a Bitcorn syst€m.
    15          The defendant is unable to complete its responsibilities
                                                                         due to the death of its
              director, Mr Klciman.

    16         The totEt debt afier deprcciation of the hardware
                                                                  comes to $22,746.346,2g in
               Australian dollars. The lntarest on rhis amount
                                                               is calcutated at $AU 5,7g6,670.50.
    17         The ptainth{ ctaims:

             Debt of $ S28,533,016,19

             rntrrrct pur.uEnt to 3ection 100 civir procedure Act
                                                                  2005 from 01 Jury 2013 to
             judgcment.



   n*ilnE
   I ad<nodedgc lhat court fees may be payabte
                                               d uring        theseproceedings Thcrc feee may
   includE a hearing allocation fee.
                                                                          -\
   Signature
   Gapacity
                                                       .'
                                               /zt) /)
                                          P laintiff
   Drta of signature
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 123 of
                                CONFIDENTIAL
                                       129




     ilONCE TO DEFENDAI{T
     lf you do not llle a defcnce within 2t deye of being
                                                          seryed with thig etatemont of claim:
     r You wlll be in dslault in thete proceedlngr.
     o    The court may entor judgment agalnst you without any further
                                                                              notice to you.
     The judgment may be for the relief claimed in the statement of ctaim
                                                                          and for the ptaintiffs
     coets of bringing these proceedings" The court may provide third parties
                                                                              wjth detaits of any
     default judgment entered against you.
     lrow To RESFOilD
     Plcaro raad thlr rtrtemant of claim vcry carofully. lf you heve any trouble
     underatandlng itor require reelttance on how to respond to the claim you
                                                                                 ahould gct
     legel advicr e8 roon er pomlbtr.
     You csn get further information about what you need to do to respond
                                                                          to th€ claim frorn,
     r { legalpractitioner.
     . LawAccese NSW on 1300 B8B s2g or at www.lawaccess.nsw.gov.au.
     . The court registry for limited procedural information
     You can respond in one of the following waysj
     1       lf you intend to dllpute the clalm or part of thc clalm, by fiting a defence
                                                                                          andtor
             making a cross-clairn.
    2        lf money ie clelmed, end you believc you owo the money claimcd,          by:
             o        peying the plaintiff all of the money and interest
                                                                         claimed lf you fite a notice
                      of payment uncler UCPR 6.17 further proceedings against you will be
                      stayed unlees the court othenpise orders.
             o        Fi[ng an acknowledgement of the claim,
             r        flpplying to th€ court for further time to pay the ctaim.
    3        lf mon€y ie clalmrd, end you belicve you owe part of thc moncy clalmcd, by:
             r        paying the ptaintiff that part of the rnoney that is
                                                                         cleimed.
             o        Filing a defence in relation to the part that you do not bslieve is owed.
    Court forms are avallable on the UCPR website at www tayvtrnk nsw gov au/ucpr or at any
    NSW court registry.

    REGTETRY ADDRESS

    street address            184 Phiilip   st, sydney Nsw 2000
    Postel addreas            Supreme Court of NSW, GpO Box 3, Syctney NSW          2OO1
                              Australia 2000
    Telaphone                 (02) 9377 SB40


                                                                                                        0
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 124 of
                                CONFIDENTIAL
                                       129




      lAf;FMflFVERIFY|XG
      Name                                             Craig Steven Wright
      Address                                          43 Sl Johns Ave Gordon NSW 2072
      Occupation                                       Lecturer/Director
      Date                                             12 Aug2013

      I say on oath:

      I            I am the ptaintifi.

      2            I bclieve that the allcgationa of facl in th€ Etetement of clEirn
                                                                                     are true


     SWORN at                                          Gordon
     Signature of deponent
     Name of witness
     Addrcgg of witnesgx,                                                                     CHRISTIAN HOFMANN
                                Ffo.. f C                                                         Reg. No 195484
                             G,don-i,                          eL
                                                                                           Justice of the Peace in and for
     Capacity of witness                                        of the peace               the State of New South Wales
     And ac a witncat, lccrtrty ths      bllsfing mailc]3 @ncarning       the peGon wtro mede thlg affidev,l_(the daponrntt:
     1        *l tt$, lh3 fae       of thc deponant.   ioR   oeie:e ivhr,:rleuer .plriri- s ,rritpprrc.qi:,&1
              fi   did ngl   a""   tha hea cf sta dcP"nott{   b...r!r tfr Ca-"n€nt ,r"" r,c"rin$ . ho.            --'-"a   b"l   l.o,
                                                                                                                "en"*,g,
     2        @                          f€f gt trgd le merlha, rf,)k. rla.eie ,d'.rchs\,+r .:,4i:rr.in i6 riapp;eablei
              #l havo confirmed thc d€ponont's idcnlity uring lh€ folloflrng adantificstion doc|rment;
                                                                                       ;

                                                    'VS
                                                             V Dr'u'Qr /-,c                      NCQ
                                                                                 rclied on {may be origrnat or certifieA copy} I



     Signrture of witncm
     Nolc: Thc dcponcnt and wilnr$ must                              of thc   aflidevit S€€ UCPR 35 lB




     ['The only "3p€citl iffitifieaum" for nol    rornoving a frcc covrriog iB s l€gitimata mcdrcat
                                                                                              rc.rofi (rl Apnl 2012) |
    l1"ldenlificatlon documenF" inclurls current drivcr licsnc€, prool of aga card, Msdic€re card, credil cant.
    Cantrcllnt ptmion card, V€tcrans AffaiE ctrtiucrnml csrd. 3tudent idintity card, citircnship cGrlillcatc, birol
    carlificats, prltport or e6s Olths Regulrtion 2011.1



                                                                                                                                        5'
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 125 of
                                CONFIDENTIAL
                                       129




     *PlF'lt{Ft113
     PARNES TO THE PROCEEDIT{G$
     Plrlntlfi                                     Dofirndrnt
     Craig Steven Wright                           W&K INFO DEFENSE RESEARCH LLC

                                                   4371 Norhilake Btvd #314
                                                   Palm Beach

                                                   FL 33410 - 6253 fDefendantf
     F{,Rffi ffi Tjfl L3 ASOUT pt-AtitTtFF[8|
     Plrlntll
     Neme                               craig steven wright
     Addrma                             43 St Johns Ave

                                        Gordon NSW 2072



     Gontrct dct lb for plrintlfi rcfng in porron or by euthorlred ofllcer
     Addregs for eervice                aa above
     Telaphonc                          0417 683 914
     Email                              craigawright@acm.org

     Dcrffls*lqr       DEFEf,OAIIIT
      Drbndrnt
     Name                             W&K INFO DEFENSE RESEARCH LLC
     Address                          4371 Norhilake Btvd f{t14
                                      Palm Beach
                                      FL 33410 - 6253




                                                                                   7
    ?   Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 126 of
                                        CONFIDENTIAL
                                               129
I




                  23 october 2013

                  The Dir€ctorg
                  Coin.Exch Fty Ltd
                 43 StJohm Avahue
                 Gordon NSW 2072


                 Dcar Cralg

                 I am no longar able to contlnuc
                                                 a$ o dlrector of th€ cornpany and hercby
                 take effoct lmmedlately.                                                 submlt rny resignatlon to



                 Yours




         CONFIDENTIAL                                                                                         DEFAUS_0o108905
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 127 of                                       \
                                CONFIDENTIAL
                                       129
                                                                                                                              \




                23 ocrober 2013

                The 0irectors

                fi:lwlrr Preemptive rntelti8enre pry
                43 5t Johns Avenu*
                                                       ttd
                Godon NSW 20?2


            Dear Craig and Ramona

            I   am no longer able to continue
                                              as a director of the
            tale effect                                            company and hereby submit
                                                                                             my resignation to


            Yourr




   CONFIDENTIAL                                                                                         DEFAUS-OO108906
    Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 128 of
                                    CONFIDENTIAL
                                           129
I




              23 Octobcr 2t   t3
              The Directors
              lnterconne{ted Research pty
                                          ttd
             43 St Johns Avenue
             Gordon HSW Z07t


             Oear Cralg

             I am no longer able to
                                    continue as a director of the cornpany
             take effecr                                                   and hereby sobmlr my recignation
                                                                                                            lo


            Yours




    CONFIDENTIAL                                                                                        DEFAUS_oo108907
Case 9:18-cv-80176-BB Document 509-11 Entered on FLSD Docket 05/18/2020 Page 129 of
                                CONFIDENTIAL
                                       129
                                                                                                                        \




            33 OcCIber 2013

            The Directoa
            lnt€gyn Pty t_td
           43 St Johns Avenue
           Gordon itSW 2072


           Dear Craig and ftgmona

           I am ns loryer able to
                                  contlnue as a dlrector of th€ company and
                                                                            hereby submlt my reslgnation to
           take effect



           Yours




   CONFIDENTIAL                                                                                       DEFAUS-OO1O89O8
